



SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of September 27, 2019, by and among
Envestnet, Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries
of the Borrower, as Guarantors (including the New Guarantors as defined below),
the Lenders party hereto (including the New Lender[s] as defined below) and Bank
of Montreal, a Canadian chartered bank acting through its Chicago branch, as
Administrative Agent (the “Administrative Agent”).
PRELIMINARY STATEMENTS
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a Second Amended and Restated Credit Agreement dated as of July 18,
2017, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement, as amended by this Amendment.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended to incorporate the
changes reflected on Exhibit A hereto.
SECTION 2.
CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent.
2.1.    The Administrative Agent shall have received this Amendment duly
executed by the Borrower, the Guarantors (the Borrower and the Guarantors,
including the New Guarantors being referred to herein as the “Loan Parties”),
and the Lenders (including the New Lenders).


[CERTAIN INFORMATION IDENTIFIED IN THIS EXHIBIT HAS BEEN EXCLUDED BECAUSE IT
BOTH (I) IS NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.]



--------------------------------------------------------------------------------




2.2.    The Administrative Agent shall have received an Assumption and
Supplement to Amended and Restated Security Agreement duly executed by the New
Guarantors, in form and substance reasonably satisfactory to the Administrative
Agent.
2.3.    If requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Revolving Note of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 2.10
of the Credit Agreement.
2.4.    The Administrative Agent shall have received (i) copies of each New
Guarantor’s organizational documents and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary (or comparable Responsible
Officer) and (ii) a certification by a Responsible Officer of each Loan Party
(other than the New Guarantors) that the organizational documents of such Loan
Party previously delivered to the Administrative Agent shall not have been
amended, restated, supplemented or otherwise modified since the date on which
such organizational documents were delivered to the Administrative Agent and are
in full force and effect as of the date hereof.
2.5.    The Administrative Agent shall have received copies of resolutions of
each Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Amendment and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer).
2.6.    The Administrative Agent shall have received copies of the certificates
of good standing for each Loan Party (dated no earlier than 30 days prior to the
date hereof), from the office of the secretary of the state of its incorporation
or organization.
2.7.    The Administrative Agent, for itself and on behalf of the Lenders, shall
have received the fees set forth in that certain letter dated as of August 13,
2019, between the Borrower and the Administrative Agent.
2.8.    The Administrative Agent shall have received search results against each
Loan Party and its Property evidencing the absence of Liens thereon except as
permitted by Section 8.8 of the Credit Agreement.
2.9.    The Administrative Agent shall have received the favorable written
opinion of counsel to each Loan Party, in form and substance reasonably
satisfactory to the Administrative Agent.


-2-

--------------------------------------------------------------------------------




2.10.    Each of the Lenders shall have received all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti‑money laundering rules and
regulations, including without limitation, the United States Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) including,
without limitation, the information described in Section 13.19; and the
Administrative Agent shall have received a fully executed Internal Revenue
Service Form W‑9 (or its equivalent) for each Loan Party.
SECTION 3.    REPRESENTATIONS.
In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, each Loan Party hereby represents to the Administrative
Agent and to the Lenders that as of the date hereof after giving effect to this
Amendment (a)  each of the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents shall be and remain true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects), except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such earlier date, and (b) no Default or Event of Default has occurred and
is continuing under the Credit Agreement.
SECTION 4.
NEW GUARANTOR; REMOVAL OF GUARANTORS; NEW LENDER; DEPARTING LENDERS.

4.1.    Envestnet Retirement Solutions, LLC, a Delaware limited liability
company, and QRG Capital Management, Inc., a Delaware corporation (collectively,
the “New Guarantors”) hereby each elect to be a “Guarantor” for all purposes of
the Credit Agreement, effective from the Second Amendment Effective Date. Each
New Guarantor confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as to
such New Guarantor, as applicable, as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date) and such New
Guarantor, as applicable, shall comply with each of the covenants set forth in
Section 8 of the Credit Agreement applicable to it. Without limiting the
generality of the foregoing, each New Guarantor hereby agrees to perform all the
obligations of a Guarantor under, and to be bound in all respects by the terms
of, the Credit Agreement, including without limitation Section 11 thereof, to
the same extent and with the same force and effect as if the undersigned were a
signatory party thereto.


-3-

--------------------------------------------------------------------------------




4.2.    The Borrower has advised the Lenders that each of Oberon Financial
Technology, Inc., Envestnet Institute, Inc. and Wheelhouse Analytics, Inc. were
merged into another Loan Party or dissolved, in each case in accordance with the
terms and conditions of the Credit Agreement.
4.3.    Upon the effectiveness of this Amendment, Bank of America, N.A. (the
“New Lender”) (i) shall be deemed automatically to have become a party to the
Credit Agreement as a Lender, and have all the rights and obligations of a
“Lender” under the Credit Agreement, (ii) shall have a Commitment in the amount
set forth on Schedule 1 to the Credit Agreement as set forth on Exhibit A
hereto, and (iii) agrees to be bound by the terms and conditions of the Credit
Agreement as if it were an original signatory thereto. The New Lender hereby
confirms that it has received a copy of the Credit Agreement and the other Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of any Loan Party or any of its Subsidiaries or any other
party to the Credit Agreement or any other Loan Document or with respect to the
legality, validity, sufficiency or enforceability of the Credit Agreement or any
other Loan Document or the value of any security therefor.
4.4.    Each of Regions Bank and The Northern Trust Company (the “Departing
Lenders”) hereby agrees to sell and assign without representation, recourse, or
warranty (except that each Departing Lender represents it has authority to
execute and deliver this Amendment and sell all of its rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto (the “Assigned Interest”), and such
Assigned Interests are owned by such Departing Lender free and clear of all
Liens), and upon the satisfaction of the conditions precedent set forth in
Section 2 hereof (A) the Lenders (other than the Departing Lenders) hereby agree
to purchase, 100% of such Departing Lender’s Assigned Interest for a purchase
price equal to the outstanding principal balance of Loans and accrued but unpaid
interest and fees owed to such Departing Lender under the Credit Agreement as of
the Second Amendment Effective Date, which purchase price shall be paid in
immediately available funds on the Second Amendment Effective Date (B) to the
extent such Departing Lender is a Participating Lender in a Letter of Credit,
its Participating Interest shall be deemed reduced to zero and reallocated to
the Lenders as contemplated in Section 4.5 below and (C) the Borrower shall pay
to such Departing Lender any amounts otherwise owing to such Departing Lender
not payable by the Lenders pursuant to subclause (A) hereof including, but not
limited to, those arising under Section 4.5 of the Credit Agreement. Such
purchases and sales shall be arranged through the Administrative Agent and each


-4-

--------------------------------------------------------------------------------




Departing Lender hereby agrees to execute such further instruments and
documents, if any, as the Administrative Agent may reasonably request in
connection therewith. Upon the execution and delivery of this Agreement by the
Departing Lenders, the Lenders, and the Borrower and the payment of the
Obligations owing to the Departing Lenders, each Departing Lender shall cease to
be a Lender under the Credit Agreement and the other Loan Documents and (i) the
Lenders shall have the rights of the Departing Lenders thereunder subject to the
terms and conditions hereof and (ii) each Departing Lender shall have
relinquished its rights (other than rights to indemnification and reimbursements
referred to in the Credit Agreement which survive the repayment of the
Obligations owed to such Departing Lender in accordance with its terms,
including Section 13.4, Section 13.8 and Section 13.9 of the Credit Agreement)
and be released from their obligations under the Credit Agreement. The parties
hereto agree that, except as provided for in the preceding sentence, all
references in the Loan Documents to the Lenders or any Lender shall from and
after the date hereof no longer include the Departing Lenders and the Departing
Lenders shall have no obligations under this Agreement other than those set out
in this Section 4.4.
4.5.    On the date that the conditions precedent set forth in Section 2 of this
Amendment are satisfied or waived, the Lenders each agree to make such purchases
and sales of interests in the outstanding Loans and Letters of Credit between
themselves so that each Lender is then holding its relevant Percentage of
outstanding Loans and Letters of Credit. Such purchases and sales shall be
arranged through the Administrative Agent and each Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.
SECTION 5.
MISCELLANEOUS.

5.1.    The Loan Parties heretofore executed and delivered to the Administrative
Agent the Collateral Documents. The Loan Parties hereby acknowledge and agree
that the Liens created and provided for by the Collateral Documents continue to
secure, among other things, the Secured Obligations arising under the Credit
Agreement as amended hereby; and the Collateral Documents and the rights and
remedies of the Administrative Agent thereunder, the obligations of the Loan
Parties thereunder, and the Liens created and provided for thereunder remain in
full force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Collateral
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.
5.2.    Each Guarantor hereby confirms to the Administrative Agent and the
Lenders that, after giving effect to this Amendment, the Guaranty set forth in
Section 11 of the Credit Agreement and each other Loan Document to which it is a
party continues in full force and effect and is the


-5-

--------------------------------------------------------------------------------




legal, valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.
5.3    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
5.4    The Borrower agrees to pay on demand all reasonable and documented costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable and documented fees and expenses of counsel for the
Administrative Agent.
5.5.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.
5.6.    This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of Illinois.
[SIGNATURE PAGE TO FOLLOW]




-6-

--------------------------------------------------------------------------------






This Second Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.
“BORROWER”


ENVESTNET, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
“GUARANTORS”


ENVESTNET PORTFOLIO SOLUTIONS, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary         
TAMARAC INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
PRIMA CAPITAL HOLDING, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
PMC INTERNATIONAL, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
    




S-1
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





ENVESTNET ASSET MANAGEMENT, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
NETASSETMANAGEMENT, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
PORTFOLIO MANAGEMENT CONSULTANTS, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
OLTIS SOFTWARE LLC
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
ENVESTNET FINANCIAL TECHNOLOGIES, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
ENVESTNET HOLDINGS, LLC
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
    




S-2
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





YODLEE, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
FOLIO DYNAMICS HOLDINGS, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
FOLIO DYNAMICS INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
M3FN, LLC
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
FDX ADVISORS INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
    










S-3
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------







MONEYGUIDE, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
“NEW GUARANTORS”


ENVESTNET RETIREMENT SOLUTIONS, LLC
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary    
QRG CAPITAL MANAGEMENT, INC.
By: /s/ Shelly O'Brien    
Name: Shelly O'Brien     
Title: Secretary
    




S-4
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------






Accepted and agreed to.
“ADMINISTRATIVE AGENT”
BANK OF MONTREAL
By: /s/ Nicholas Buckingham     
Name: Nicholas Buckingham     
Title: Director


“LENDERS”
BMO HARRIS BANK N.A.
By: /s/ Nicholas Buckingham     
Name: Nicholas Buckingham     
Title: Director
CITIZENS BANK, N.A.
By /s/ William E. Rurode, Jr.        
Name: William E. Rurode, Jr.    
Title: Managing Director
KEYBANK NATIONAL ASSOCIATION
By: /s/ Eric W. Domin        
Name: Eric W. Domin    
Title: VP
SILICON VALLEY BANK
By: /s/ Will Deevy        
Name: Will Deevy    
Title: Director




S-5
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.
By: /s/ Matthew Antioco    
Name: Matthew Antioco    
Title: Director
ASSOCIATED BANK, N.A.
By: /s/ Keith M. Butala    
Name: Keith M. Butala    
Title: Vice President
BANK OF THE WEST
By: /s/ Joe Arnold        
Name: Joe Arnold    
Title: Vice President
FIFTH THIRD BANK
By: /s/ William R. Veal        
Name: William R. Veal    
Title: Vice President
RAYMOND JAMES BANK, N.A.
By: /s/ Daniel Gendron            
Name: Daniel Gendron    
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By: /s/ William O'Daly        
Name: William O'Daly    
Title: Authorized Signatory
By: /s/ Andrew Maletta    
Name: Andrew Maletta    
Title: Authorized Signatory


S-6
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





FIRST BANK
By: /s/ Phillip M. Lykens    
Name: Phillip M. Lykens    
Title: Sr. Vice President


STIFEL BANK & TRUST
By: /s/ Timothy Hill        
Name: Timothy Hill    
Title: Vice President


“NEW LENDER”


BANK OF AMERICA, N.A.
By: /s/ A. Quinn Richardson    
Name: A. Quinn Richardson
Title: Senior Vice President


“DEPARTING LENDERS”


THE NORTHERN TRUST COMPANY
By: /s/ Robert A. Clarke        
Name: Robert A. Clarke    
Title: Vice President


REGIONS BANK
By: /s/ Neel Patel        
Name: Neel Patel    
Title: AVP
    
    




S-7
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------






EXHIBIT A
AMENDMENTS TO CREDIT AGREEMENT













































































--------------------------------------------------------------------------------





















SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JULY 18, 2017
AMONG
ENVESTNET, INC.,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
AND
BANK OF MONTREAL,
AS ADMINISTRATIVE AGENT
BMO CAPITAL MARKETS CORP.,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER




‑ii‑

--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
SILICON VALLEY BANK, AND
MUFG UNION BANK, N.A.,
AS CO-SYNDICATION AGENTS





‑iii‑

--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
SECTION 1.
DEFINITIONS; INTERPRETATION    1

Section 1.1.
Definitions    1

Section 1.2.
Interpretation    32

Section 1.3.
Change in Accounting Principles    33

Section 1.4.
Times of Day    33

Section 1.5.
Divisions    33

SECTION 2.
THE REVOLVING FACILITY    33

Section 2.1.
Intentionally Omitted.    33

Section 2.2.
Revolving Facility    34

Section 2.3.
Letters of Credit    34

Section 2.4.
Applicable Interest Rates    38

Section 2.5.
Minimum Borrowing Amounts; Maximum Eurodollar Loans    38

Section 2.6.
Manner of Borrowing Loans and Designating Applicable Interest Rates    38

Section 2.7.
Maturity of Loans    40

Section 2.8.
Prepayments    40



‑i‑

--------------------------------------------------------------------------------





Section 2.9.
Default Rate    41

Section 2.10.
Evidence of Indebtedness    42

Section 2.11.
Commitment Terminations    42

Section 2.12.
Replacement of Lenders    43

Section 2.13.
Defaulting Lenders    43

Section 2.14.
Cash Collateral for Fronting Exposure    46

Section 2.15.
Increase in Revolving Credit Commitments    47

SECTION 3.
FEES    48

Section 3.1.
Fees    48

SECTION 4.
TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY    48

Section 4.1.
Taxes    48

Section 4.2.
Change of Law    52

Section 4.3.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    53

Section 4.4.
Increased Costs    54

Section 4.5.
Funding Indemnity    56

Section 4.6.
Discretion of Lender as to Manner of Funding    56

Section 4.7.
Lending Offices; Mitigation Obligations    56



‑ii‑

--------------------------------------------------------------------------------





SECTION 5.
PLACE AND APPLICATION OF PAYMENTS    57

Section 5.1.
Place and Application of Payments    57

Section 5.2.
Non‑Business Days    57

Section 5.3.
Payments Set Aside    58

SECTION 6.
REPRESENTATIONS AND WARRANTIES    58

Section 6.1.
Organization and Qualification    58

Section 6.2.
Subsidiaries    58

Section 6.3.
Authority and Validity of Obligations    59

Section 6.4.
Use of Proceeds; Margin Stock    59

Section 6.5.
Financial Reports    60

Section 6.6.
No Material Adverse Change    60

Section 6.7.
Full Disclosure    60

Section 6.8.
Trademarks, Franchises, and Licenses    60

Section 6.9.
Governmental Authority and Licensing    61

Section 6.10.
Good Title    61

Section 6.11.
Litigation and Other Controversies    61

Section 6.12.
Taxes    61

Section 6.13.
Approvals    61



‑iii‑

--------------------------------------------------------------------------------





Section 6.14.
Affiliate Transactions    61

Section 6.15.
Investment Company    62

Section 6.16.
ERISA    62

Section 6.17.
Compliance with Laws    62

Section 6.18.
OFAC    63

Section 6.19.
Labor Matters    63

Section 6.20.
Other Agreements    64

Section 6.21.
Solvency    64

Section 6.22.
No Default    64

Section 6.23.
No Broker Fees.    64

Section 6.24.
Senior Indebtedness Status    64

Section 6.25.
No Covered Entity or EEA Financial Institution    64

SECTION 7.
CONDITIONS PRECEDENT    64

Section 7.1.
All Credit Events    64

Section 7.2.
Initial Credit Event    65

SECTION 8.
COVENANTS    67

Section 8.1.
Maintenance of Business    67

Section 8.2.
Maintenance of Properties    67



‑iv‑

--------------------------------------------------------------------------------





Section 8.3.
Taxes and Assessments    68

Section 8.4.
Insurance    68

Section 8.5.
Financial Reports    68

Section 8.6.
Inspection    70

Section 8.7.
Borrowings and Guaranties    71

Section 8.8.
Liens    73

Section 8.9.
Investments, Acquisitions, Loans and Advances    75

Section 8.10.
Mergers, Consolidations and Sales    76

Section 8.11.
Maintenance of Subsidiaries    78

Section 8.12.
Dividends and Certain Other Restricted Payments    78

Section 8.13.
ERISA    79

Section 8.14.
Compliance with Laws    79

Section 8.15.
Compliance with Anti-Corruption Laws and OFAC Sanctions Programs    80

Section 8.16.
Burdensome Contracts With Affiliates    81

Section 8.17.
No Changes in Fiscal Year    82

Section 8.18.
Formation of Subsidiaries    82

Section 8.19.
Change in the Nature of Business    82

Section 8.20.
Use of Proceeds; Acquisition of Company Stock    82



‑v‑

--------------------------------------------------------------------------------





Section 8.21.
No Restrictions    82

Section 8.22.
Subordinated Debt    83

Section 8.23.
Financial Covenants    83

SECTION 9.
EVENTS OF DEFAULT AND REMEDIES    84

Section 9.1.
Events of Default    84

Section 9.2.
Non‑Bankruptcy Defaults    86

Section 9.3.
Bankruptcy Defaults    87

Section 9.4.
Collateral for Undrawn Letters of Credit    87

Section 9.5.
Post‑Default Collections    88

SECTION 10.
THE ADMINISTRATIVE AGENT    89

Section 10.1.
Appointment and Authority    89

Section 10.2.
Rights as a Lender    89

Section 10.3.
Action by Administrative Agent; Exculpatory Provisions    89

Section 10.4.
Reliance by Administrative Agent    90

Section 10.5.
Delegation of Duties    91

Section 10.6.
Resignation of Administrative Agent    91

Section 10.7.
Non‑Reliance on Administrative Agent and Other Lenders    92



‑vi‑

--------------------------------------------------------------------------------





Section 10.8.
L/C Issuer.    92

Section 10.9.
Hedging Liability and Bank Product Obligations    93

Section 10.10.
Designation of Additional Agents    93

Section 10.11.
Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral    94

Section 10.12.
Authorization to Release, Limit or Subordinate Liens or to Release
Guaranties    95

Section 10.12.
Authorization of Administrative Agent to File Proofs of Claim    96

SECTION 11.
THE GUARANTEES    96

Section 11.1.
The Guarantees    96

Section 11.2.
Guarantee Unconditional    97

Section 11.3.
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    98

Section 11.4.
Subrogation    98

Section 11.5.
Subordination    98

Section 11.6.
Waivers    99

Section 11.7.
Limit on Recovery    99

Section 11.8.
Stay of Acceleration    99

Section 11.9.
Benefit to Guarantors    99



‑vii‑

--------------------------------------------------------------------------------





Section 11.10.
Keepwell    99

SECTION 12.
COLLATERAL    100

Section 12.1.
Collateral    100

Section 12.2.
Depository Banks    100

Section 12.3.
Further Assurances    100

SECTION 12.
MISCELLANEOUS    100

Section 13.1.
Notices    100

Section 13.2.
Successors and Assigns    102

Section 13.3.
Amendments    106

Section 13.4.
Costs and Expenses; Indemnification    107

Section 13.5.
No Waiver, Cumulative Remedies    110

Section 13.6.
Right of Setoff    110

Section 13.7.
Sharing of Payments by Lenders    111

Section 13.8.
Survival of Representations    111

Section 13.9.
Survival of Indemnities    112

Section 13.10.
Counterparts; Integration; Effectiveness    112

Section 13.11.
Headings    112

Section 13.12.
Severability of Provisions    112



‑viii‑

--------------------------------------------------------------------------------





Section 13.13.
Construction    113

Section 13.14.
Excess Interest    113

Section 13.15.
Lender’s and L/C Issuer’s Obligations Several    113

Section 13.16.
No Advisory or Fiduciary Responsibility    114

Section 13.17.
Governing Law; Jurisdiction; Consent to Service of Process    114

Section 13.18.
Waiver of Jury Trial    115

Section 13.19.
USA Patriot Act    115

Section 13.20.
Confidentiality    115

Section 13.21.
Amendment and Restatement    116

Section 13.22.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    116

Section 13.23.
Certain ERISA Matters    117

Section 13.24. Acknowledgment Regarding any Supported QFCs
118

Signature Page    S‑1
EXHIBIT A    —    Notice of Payment Request
EXHIBIT B    —    Notice of Borrowing
EXHIBIT C    —    Notice of Continuation/Conversion
EXHIBIT D    —    Revolving Note
EXHIBIT E    —    Compliance Certificate
EXHIBIT F    —    Additional Guarantor Supplement
EXHIBIT G    —    Assignment and Assumption
EXHIBIT H‑1     —    Form of U.S. Tax Compliance Certificate
EXHIBIT H‑2    —    Form of U.S. Tax Compliance Certificate
EXHIBIT H‑3    —    Form of U.S. Tax Compliance Certificate


‑ix‑

--------------------------------------------------------------------------------





EXHIBIT H‑4    —    Form of U.S. Tax Compliance Certificate
EXHIBIT I    —    Increase Request
SCHEDULE 2.2    —    Revolving Credit Commitments
SCHEDULE 6.2    —    Subsidiaries
SCHEDULE 8.7    —    Permitted Indebtedness
SCHEDULE 8.9    —    Permitted Investments
SCHEDULE 8.21    —    Permitted Restrictions




‑x‑

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement is entered into as of July 18,
2017 by and among ENVESTNET, INC., a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein.
PRELIMINARY STATEMENT
WHEREAS, the Borrower, the Guarantors party thereto, the Administrative Agent
and the Lenders party thereto have entered into that certain Amended and
Restated Credit Agreement, dated as of November 19, 2015 (as the same has been
amended, modified or otherwise supplemented prior to the date hereof, the
“Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders party hereto agree to amend
and restate the Existing Credit Agreement in its entirety, and continue to
extend certain credit facilities on the terms and conditions of this Agreement,
in the form of revolving credit commitments in the aggregate amount of up to
$350,000,000;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to continue to extend the credit contemplated hereunder, the Borrower has agreed
to continue to secure all of its Secured Obligations by granting to the
Administrative Agent, for the benefit of the Lenders, a first priority lien on
certain of the Borrower’s assets, including a pledge of the capital stock and
other equity interests of certain of its Subsidiaries; and
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to continue to extend the credit contemplated hereunder, the Guarantors have
agreed to continue to guarantee the Secured Obligations and to secure their
respective guarantees by granting to the Administrative Agent, for the benefit
of the Lenders, a first priority lien on certain of their respective assets,
including a pledge of the capital stock and other equity interests of certain of
their respective Subsidiaries.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:







--------------------------------------------------------------------------------





SECTION 1.
DEFINITIONS; INTERPRETATION.    

Section 1.1.    Definitions    . The following terms when used herein shall have
the following meanings:
“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.
“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (without duplication) (a) Interest Expense (including imputed
interest expense on contingent consideration) for such period, plus (b) (i)
federal, state and local income taxes for such period and (ii) non-income tax
expense adjustment for such period to the extent such adjustment is non-cash,
plus (c) depreciation of fixed assets and amortization of intangible assets for
such period, plus (d) an amount calculated by the Borrower equal to (i) non-cash
compensation expense, or other non-cash expenses or charges, arising from the
sale of stock, the granting of stock options, the granting of stock appreciation
rights and similar arrangements during such period (minus the amount of any such
expenses or charges when paid in cash to the extent not deducted in the
computation of Net Income), plus (ii) fees, costs and expenses actually incurred
in connection with (A) Permitted Acquisitions (including Acquisitions
consummated prior to the date hereof), (B) financing activity (including the
issuance of Indebtedness and equity permitted hereunder), and (C) the formation
and structuring of ERS, in each case during such period, plus (iii) charges
arising out of restructuring, consolidation, severance or discontinuance of any
portion of operations, employees and/or management of any Person during such
period, plus (iv) non-recurring costs and expenses relating to litigation,
contract settlement charges, bad-debt charge-offs during such period, plus (v)
non-cash losses on investments (minus non-cash gains on investments) during such
period, plus (vi) non-cash losses resulting from adjustments to contingent
consideration (minus non-cash gains resulting from adjustments to contingent
considerations) during such period, plus (vii) pre-tax losses attributable to
non-controlling interest during such period, plus (viii) deferred revenue fair
value adjustment during such period, plus (ix) re-audit related expenses during
such period related to circumstances that existed prior to the Closing Date,
plus (x) non-cash, non-recurring items included in the Borrower’s


‑2‑

--------------------------------------------------------------------------------





most recent filings with the Securities and Exchange Commission to the extent
such items are acceptable to the Administrative Agent in its sole discretion,
plus (xi) (a) cost savings, operating expense reductions and synergies related
to future acquisitions that are reasonably identifiable and factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within twelve months after the Closing Date and (b) cost savings, operating
expense reductions and synergies related to mergers and other business
combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives consummated after the Closing Date
that are reasonably identifiable and factually supportable and projected by the
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within twelve months after a
merger or other business combination, acquisition or divestiture is consummated
or after the announcement or implementation of any other restructuring, cost
savings initiative or other initiative; plus (xii) 100% of the increase in
Deferred Revenue (or minus 100% of any such decrease in Deferred Revenue). For
the purposes of calculating Adjusted EBITDA for any four consecutive fiscal
quarters, (i) if during such period the Borrower or any of its Subsidiaries
shall have made any Disposition, the Adjusted EBITDA for such period shall be
reduced by an amount equal to the Adjusted EBITDA (if positive) attributable to
the Property or Person that is the subject of such Disposition for such period
or increased by an amount equal to the Adjusted EBITDA (if negative)
attributable thereto for such period, and (ii) if during such period the
Borrower or any of its Subsidiaries shall have made an Acquisition, Adjusted
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Acquisition occurred on the first day of such period.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =                          LIBOR                     
1 ‑ Eurodollar Reserve Percentage
“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 10.6.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, at any time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.


‑3‑

--------------------------------------------------------------------------------





“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.
“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to any Loan Party or any Subsidiary or Affiliate.
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a), (i)
from and after the Second Amendment Effective Date until the first Pricing Date,
the rates per annum shown opposite Level III below, and thereafter from one
Pricing Date to the next the Applicable Margin means the rates per annum
determined in accordance with the following schedule:
Level
Total Leverage
Ratio for Such
Pricing Date
Applicable Margin for Base Rate Loans and Reimbursement Obligations shall be:
Applicable Margin for Eurodollar Loans and L/C Participation Fees Shall Be:
Applicable Margin for Commitment Fee Shall Be:
I
Less than or equal to 1.0 to 1.0
0.50%
1.50%
0.25%
II
Less than or equal to 2.0 to 1.0 but greater than 1.0 to 1.0
0.75%
1.75%
0.25%
III
Less than or equal to 3.0 to 1.0 but greater than 2.0 to 1.0
1.25%
2.25%
0.25%
IV
Less than or equal to 4.0 to 1.0 but greater than 3.0 to 1.0
1.75%
2.75%
0.25%
V
Greater than 4.0 to 1.0
2.25%
3.25%
0.30%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2019, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year‑end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5. The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If the Borrower
has not delivered its financial statements by the date such financial statements
(and, in the case of the year‑end financial statements, audit report) are
required to be delivered under Section 8.5, until such financial statements and
(if applicable) audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., Level V shall apply). If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date. In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date. Each determination of the
Applicable Margin made by the


‑4‑

--------------------------------------------------------------------------------





Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined.
“Application” is defined in Section 2.3(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assigned Accounts” is defined in Section 13.2.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.
“Bail-in Action” means the application of any Write-Down or Conversion Powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.
“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).


‑5‑

--------------------------------------------------------------------------------





“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate , or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
one‑month interest period as reported on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR Quoted
Rate” be less than 0.00%.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities at such time.


‑6‑

--------------------------------------------------------------------------------





“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR, and
(b) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(1)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.


‑7‑

--------------------------------------------------------------------------------





“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent by notice to the Borrower and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section 4.3(c)
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to Section 4.3(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the Revolving Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under the Revolving Facility
according to their Percentages of the Revolving Facility. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 2.6.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.


‑8‑

--------------------------------------------------------------------------------





“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding any change in GAAP that takes effect after the Closing Date that
would require obligations that would be classified and accounted for as an
operating lease under GAAP as existing on the Closing Date to be classified and
accounted for as a Capital Lease or otherwise reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, such obligations shall
continue to be treated as operating leases for all purposes under this
Agreement.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A‑1 from S&P or at least P‑1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition


‑9‑

--------------------------------------------------------------------------------





thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, and (g) investments in money market funds that comply
with the criteria set forth in Rule 2a-7 under the Investment Company Act of
1940.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (other than any person or group that files a report on
Schedule 13G unless and until such person or group is required to file a report
on Schedule 13D) at any time of beneficial ownership of 25% or more of the
outstanding capital stock or other equity interests of the Borrower on a
fully‑diluted basis, other than acquisitions of such interests by the current
directors, officers and employees of the Borrower, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of the Borrower on the Closing Date (together with any new or replacement
directors whose nomination for election was approved by a majority of the
directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Borrower, or (c) any “Change of Control” (or words of
like import), as defined in any agreement or indenture relating to any issue of
Material Indebtedness of any Loan Party or any Subsidiary of a Loan Party, shall
occur.


‑10‑

--------------------------------------------------------------------------------





“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents; provided that in no
event shall the Excluded Property constitute Collateral.
“Collateral Account” is defined in Section 9.4.
“Collateral Documents” means the Security Agreement, and all other security
agreements, pledge agreements, assignments, financing statements, control
agreements, and other documents as shall from time to time secure or relate to
the Secured Obligations or any part thereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Stock” means the common stock of the Borrower that constitutes Margin
Stock.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.
“Convertible Notes” means collectively the Convertible Notes (2019) and the
Convertible Notes (2023).
“Convertible Notes (2019)” means the 1.75% Convertible Notes of the Borrower due
2019.
“Convertible Notes (2023)” means the 1.75% Convertible Notes of the Borrower due
2023.


‑11‑

--------------------------------------------------------------------------------





“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning ascribed to it in Section 13.24.
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations at such time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative


‑12‑

--------------------------------------------------------------------------------





Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, at any time after the Closing Date (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) upon delivery of written notice
of such determination to the Borrower, the L/C Issuer and each Lender.
“Deferred Revenue” means the amount of long or short term deferred revenue of
the Borrower and its Restricted Subsidiaries, on a consolidated basis,
determined in accordance with GAAP as of the end of the applicable period from
deferred revenue as of the beginning of such applicable period.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of property in the ordinary course of
business, and (b) the sale, transfer, lease or other disposition of Property of
a Loan Party to another Loan Party in the ordinary course of its business.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Early Opt-in Election” means the occurrence of:


‑13‑

--------------------------------------------------------------------------------





(1)    a determination by the Administrative Agent that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.3(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
(2)    the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto.
“Envestnet India” means Envestnet Asset Management India Private Limited.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a governmental authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.


‑14‑

--------------------------------------------------------------------------------





“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“ERS” means Envestnet Retirement Solutions, LLC, a Delaware limited liability
company.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
“Event of Default” means any event or condition identified as such in
Section 9.1.


‑15‑

--------------------------------------------------------------------------------





“Excluded Account” means a deposit or other account the balance of which
consists exclusively of (and is identified when established as an account
established solely for the purposes of) (a) withheld income Taxes and federal,
state, local or foreign employment Taxes in such amounts as are required in the
reasonable judgment of a Loan Party to be paid to the Internal Revenue Service
or any other U.S., federal, state or local or foreign government agencies within
the following month with respect to employees of such Loan Party, (b) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3‑102 on behalf of or for the benefit of employees of any Loan Party,
(c) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any Governmental Authority or foreign pension
requirement, (d) amounts to be used to fund payroll obligations (including, but
not limited to, amounts payable to any employment contracts between any Loan
Party and their respective employees), (e) accounts of non-Loan Parties, and
(f) other deposit accounts maintained in the ordinary course of business
containing cash amounts that do not exceed at any time $1,000,000 for any such
account and $5,000,000 in the aggregate for all such accounts under this
clause (g), unless requested by the Administrative Agent after the occurrence
and during the continuation of an Event of Default.
“Excluded Property” means (a) any fee‑owned real property owned by any Loan
Party on the Closing Date; (b) any leased real property (with no obligation to
obtain landlord waivers, estoppels or collateral access letters); (c) motor
vehicles, airplanes and other assets subject to a certificate of title law and
letter of credit rights, (d) Margin Stock, including, without limitation, any
Company Stock, and pledges and security interests prohibited by applicable law,
rule or regulation or agreements with any Governmental Authority or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide such security interest (with no requirement to obtain
the consent of any Governmental Authority or third party), (e) any property
securing purchase money indebtedness or Capitalized Lease Obligations if the
granting of a Lien to any third party is prohibited by the agreement(s) setting
forth the terms and conditions applicable to such Indebtedness but only if such
Indebtedness and the Liens securing the same are permitted by Sections 8.7(b)
and 8.8(d) of this Agreement, provided that if and when the prohibition which
prevents the granting of a Lien in any such Property is removed, terminated or
otherwise becomes unenforceable as a matter of law (including, without
limitation, the termination of any such security interest resulting from the
satisfaction of the Indebtedness secured thereby), and notwithstanding any
previous release of Lien provided by the Administrative Agent requested in
connection with respect to any such Indebtedness, the Excluded Property will no
longer include such Property and the Administrative Agent will be deemed to
have, and at all times to have had, a security interest in such property and the
Collateral will be deemed to include, and at all times to have included, such
Property without further action or notice by any Person; (f) any permit or
license issued to any Loan Party as the permit holder or licensee thereof or any
lease to which any Loan Party is lessee thereof, or any agreement or any
property subject to such agreements in each case, only to the extent and for so
long as the terms of such permit, license, or lease effectively (after


‑16‑

--------------------------------------------------------------------------------





giving effect to Sections 9‑406 through 9‑409, inclusive, of the Uniform
Commercial Code in the applicable state (or any successor provision or
provisions) or any other applicable law) prohibit the creation by such Loan
Party of a security interest in such permit, license, or lease in favor of the
Administrative Agent or would result in an effective invalidation, termination
or breach of the terms of any such permit, license or lease (after giving effect
to Sections 9‑406 through 9‑409, inclusive, of the Uniform Commercial Code in
the applicable state (or any successor provision or provisions) or any other
applicable law), in each case unless and until any required consents are
obtained, provided that the Excluded Property will not include, and the
Collateral shall include and the security interest granted in the Collateral
shall attach to, (x) all proceeds, substitutions or replacements of any such
excluded items referred to herein unless such proceeds, substitutions or
replacements would constitute excluded items hereunder, (y) all rights to
payment due or to become due under any such excluded items referred to herein,
and (z) if and when the prohibition which prevents the granting of a security
interest in any such Property is removed, terminated, or otherwise becomes
unenforceable as a matter of law, the Administrative Agent will be deemed to
have, and at all times to have had, a security interest in such property, and
the Collateral will be deemed to include, and at all times to have included,
such Property without further action or notice by any Person; (g) any property
to the extent a security interest in such property would result in material
adverse tax consequences or adverse regulatory consequences as determined by the
Borrower, including equity interests of any Foreign Subsidiary or FSHCO which,
if granted, would cause a material adverse effect on the Borrower’s federal
income tax liability, provided that Excluded Property shall not include, and the
Collateral shall include, (x) non‑voting equity interests of a Foreign
Subsidiary or FSHCO owned by any Loan Party and (y) voting equity interests of a
Foreign Subsidiary or FSHCO owned by any Loan Party representing not more than
66% of the total voting power of all outstanding voting equity interests of such
Foreign Subsidiary or FSHCO, with equity interests of such Foreign Subsidiary or
FSHCO constituting “stock entitled to vote” within the meaning of Treasury
regulation section 1.956‑2(c)(2) being treated as voting equity interests of
such Foreign Subsidiary or FSHCO for purposes of this clause (g); (h) all
intellectual property and intangible technology assets, including the platform
software; (i) equity interests in any Person to the extent a pledge of such
other Person is not permitted by applicable law, regulation or the terms of such
Person’s organizational or joint venture documents; (j) Excluded Accounts; and
(k) those assets of any Loan Party as to which the Administrative Agent in its
sole discretion determines that the cost of obtaining a security interest in or
perfection thereof are excessive in relation to the value and the practical
benefits of the security to be afforded thereby.
“Excluded Subsidiary” means (a) any Domestic Subsidiary of the Borrower that is
a regulated entity subject to net worth or net capital restrictions or similar
capital and surplus restrictions, (b) any Foreign Subsidiary, (c) any FSHCO, and
(d) any Subsidiary owned directly or indirectly by a Foreign Subsidiary or
FSHCO.


‑17‑

--------------------------------------------------------------------------------





“Excluded Subsidiary Limit” means, at any time, an amount equal to the sum of
(i) $25,000,000, plus (ii) (x) 6.25% times the amount in clause (i) times
(y) the number of completed fiscal quarters of the Borrower that have occurred
since the Closing Date on or prior to such time.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or the Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or the Revolving Credit Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.12) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.1 amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.1(g), and (d) any Taxes imposed under FATCA.
“Existing Credit Agreement” is defined in the introductory paragraph of this
Agreement.
“Existing Security Agreement” means that certain Security Agreement dated as of
November 19, 2015 among the Loan Parties and the Administrative Agent, as the
same has been amended, modified or otherwise supplemented prior to the date
hereof.
“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1)


‑18‑

--------------------------------------------------------------------------------





of the Code, any applicable intergovernmental agreement entered into in
connection with the implementation of any of the forgoing, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.
“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd‑1, et seq.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Percentage of the outstanding L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“FSHCO” means a Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets consist of equity
interests of one or more Foreign Subsidiaries (held directly or through
Subsidiaries).


‑19‑

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra‑national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means and includes each Subsidiary of the Borrower other than the
Excluded Subsidiaries, and Borrower, in its capacity as a guarantor of the
Obligations of another Loan Party.
“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance reasonably acceptable to the Administrative Agent.


‑20‑

--------------------------------------------------------------------------------





“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation, (a)
 asbestos, polychlorinated biphenyls and petroleum (including crude oil or any
fraction thereof) and (b) any material classified or regulated as “hazardous,”
“toxic,” or a “pollutant” or words of like import pursuant to an Environmental
Law.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.
“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement of the
type permitted under Section 8.7(c) as such Loan Party may from time to time
enter into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than (i) trade
accounts payable arising in the ordinary course of business which are


‑21‑

--------------------------------------------------------------------------------





not more than ninety (90) days past due and (ii) earn-outs and other contingent
consideration in connection with Acquisitions), (c) all indebtedness secured by
any Lien upon Property of such Person, whether or not such Person has assumed or
become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person or any warrant, right or option to acquire such equity interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (g) all
net obligations (determined as of any time based on the termination value
thereof) of such Person under any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person.
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Interest Coverage Ratio” means, at any time the same is to be determined, the
ratio of (a) Adjusted EBITDA for the most recently ended four fiscal quarters of
Borrower to (b) cash Interest Expense for the same most recently ended four
fiscal quarters of Borrower.
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar quarter and on the maturity date.


‑22‑

--------------------------------------------------------------------------------





“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending
one (1), two (2), three (3), or six (6) months thereafter, provided, however,
that:
(i)    no Interest Period shall extend beyond the final maturity date of the
relevant Loans;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
“IRS” means the United States Internal Revenue Service.
“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, or such other Lender in such capacity requested by
the Borrower (with such Lender’s consent) and approved by the Administrative
Agent in its sole discretion, in each case together with its successors in such
capacity as provided in Section 2.3(h).
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Participation Fee” is defined in Section 3.1(b).
“L/C Sublimit” means $5,000,000, as reduced or otherwise amended pursuant to the
terms hereof.
“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.


‑23‑

--------------------------------------------------------------------------------





“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.2 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
“Lending Office” is defined in Section 4.7.
“Letter of Credit” is defined in Section 2.3(a).
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Liquidity” means, at any time the same is to be determined, an amount equal to
(a) the Unrestricted Cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries at such time, plus (b) the unused Revolving Credit Commitments of
the Lenders, minus (c) the sum of the aggregate principal amount of the
Convertible Notes that become due within twelve months from such time. For
purposes of determining clause (b) above, unused revolving Credit Commitments
shall exclude any unused amounts that would cause the Borrower to not be in
compliance with the Senior Leverage Ratio or the Total Leverage Ratio set forth
in Section 8.23 hereof calculated on a pro forma basis as if such unused amounts
were drawn.


‑24‑

--------------------------------------------------------------------------------





“Loan” means any Revolving Loan, whether outstanding as a Base Rate Loan or a
Eurodollar Loan, each of which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement, the Revolving Notes (if any), the
Applications, the Collateral Documents and including any assumption agreement
pursuant to which any Person becomes a party to, or otherwise obligated under,
any of the foregoing, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.
“Loan Party” means the Borrower and each of the Guarantors.
“Margin Stock” shall have the meaning ascribed to it in Regulation U.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or financial condition
of the Loan Parties and their Subsidiaries taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document or the rights and remedies of the Administrative Agent and the Lenders
thereunder or (ii) the perfection or priority of any Lien granted under any
Collateral Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group makes or
is obligated to make


‑25‑

--------------------------------------------------------------------------------





contributions, or during the preceding five plan years, has made or been
obligation to make contributions.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, (c) the undistributed earnings of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary, and (d) with respect to any Subsidiary that is not a
Wholly-owned Subsidiary, an amount equal to such Subsidiary’s net income (or net
loss) for such period multiplied by the percentage of equity interest in such
Subsidiary that is not directly or indirectly owned by the Borrower.
“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3 and (b) has been approved by the
Required Lenders.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.15.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti‑money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107‑56 (a/k/


‑26‑

--------------------------------------------------------------------------------





a the USA Patriot Act)), and all economic and trade sanction programs
administered by OFAC, any and all similar United States federal laws,
regulations or Executive Orders (whether administered by OFAC or otherwise), and
any similar laws, regulations or orders adopted by any State within the United
States.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).
“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.
“Participant Register” has the meaning specified in clause (d) of Section 13.2.
“Participating Interest” is defined in Section 2.3(e).
“Participating Lender” is defined in Section 2.3(e).
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to similar functions under ERISA.
“PBS” means Portfolio Brokerage Services, Inc.
“PBS Limit” means, at any time, an amount equal to (a) $25,000,000 or (b) such
greater amount as may be approved by the Administrative Agent in the event that
the requirements of PBS change after the Closing Date pursuant to law, rule,
regulation or order or pursuant to the requirements of any clearing corporation
or broker.
“Percentage” means, for each Lender, the percentage of the total Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated or expired, the
percentage of the total Revolving Credit Exposure then outstanding held by such
Lender.


‑27‑

--------------------------------------------------------------------------------





“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)    the Acquired Business is in an Eligible Line of Business;
(b)    the Acquisition shall not be a Hostile Acquisition;
(c)    the financial statements of the Acquired Business shall have been audited
by a recognized accounting firm or such financial statements shall have
undergone review of a scope satisfactory to the Administrative Agent; provided
that if the Total Consideration for the Acquired Business does not exceed
$50,000,000, such financial statements shall not be required unless such
financial statements are available to the Borrower;
(d)    the Total Consideration for the Acquired Business shall not exceed
$200,000,000, unless the Required Lenders have consented to such greater
consideration;
(e)    the Borrower shall have notified the Administrative Agent and Lenders not
less than thirty (30) days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor); provided, if the
Total Consideration for such Acquisition does not exceed $40,000,000, the
Borrower shall provide notice to the Administrative Agent and the Lenders at any
time prior to, or concurrently with the consummation of, such Acquisition;
(f)    the Borrower shall have provided the Administrative Agent and the Lenders
three (3)‑year historical financial information (to the extent the same is
available) and five (5) year pro forma financial forecasts of the Acquired
Business on a stand alone basis as well as of the Borrower on a consolidated
basis after giving effect to the Acquisition and covenant compliance
calculations demonstrating satisfaction of the condition described in clause (i)
below;
(g)    if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrower shall have complied with or made arrangements
to comply with the requirements of Section 8.18 in connection therewith;


‑28‑

--------------------------------------------------------------------------------





(h)    if such Acquisition is a merger or consolidation, the Borrower or another
Subsidiary shall be the surviving Person and no Change of Control shall have
been effected thereby; and
(i)    as of the date that the definitive acquisition agreement for such
Acquisition is entered into by the Borrower or the applicable Subsidiary, after
giving pro forma effect to such Acquisition and any Credit Event in connection
therewith (looking back four most recently completed fiscal quarters as if the
Acquisition occurred on the first day of such period and after giving effect to
the payment of the purchase price for the Acquired Business), no Default shall
exist, including with respect to the financial covenants contained in
Section 8.23.
“Permitted Intercompany Transfers” means intercompany transfers consisting of
(i) loans, advances and investments made by the Loan Parties to the Excluded
Subsidiaries to finance expenditures in the ordinary course of business, and
(ii) sales, transfers, leases and other dispositions of assets by the Loan
Parties to the Excluded Subsidiaries; provided, that (a) the aggregate amount of
clause (i) and the non-cash consideration paid by the Excluded Subsidiaries to
the Loan Parties for sales, transfers, leases and other dispositions set forth
in clause (ii) above shall not, at any time the same is to be determined, exceed
the Excluded Subsidiary Limit for the four fiscal quarters ending immediately
prior to such date of determination, (b) contracts, agreements and business
arrangements between a Loan Party and an Excluded Subsidiary permitted pursuant
to Section 8.16 hereof shall not be deemed an intercompany transfer, and (c)
loans, advances and investments permitted by Section 8.9(e), (m) or (n) hereof
shall not be deemed to be intercompany transfers for purposes of clause (i) of
this defined term.
“Permitted Refinancing Indebtedness” means Indebtedness of the Borrower which
satisfies the following conditions (“Refinancing Indebtedness”): (i) the
Refinancing Indebtedness (including permitted guarantees thereof described in
clause (iv) below) shall be (A) subordinated on terms at least as favorable to
the Lenders as the Convertible Notes, including in the right of payment, and (B)
on terms no more restrictive on the Borrower and its Subsidiaries than the
Convertible Notes, and may include, at the Borrower’s option, the ability to
convert or exchange such Refinancing Indebtedness into Company Stock, (ii)
immediately after giving effect to the principal amount of the Refinancing
Indebtedness plus any fees and premiums arising in connection with such
refinancing, the Loan Parties shall be in compliance with Section 8.23 hereof,
(iii) the Refinancing Indebtedness has no required (scheduled and mandatory)
principal payments prior to the date which is 181 days after the Revolving
Credit Termination Date (other than pursuant to change of control and asset sale
covenants substantially similar to those in the Convertible Notes or that, in
the reasonable judgment of the Borrower, are at least as favorable to the
Borrower and its Subsidiaries as are the corresponding terms of similar
Indebtedness issued by similarly-situated issuers after


‑29‑

--------------------------------------------------------------------------------





taking into account the then-prevailing market conditions), and (iv) if required
to be guaranteed, the Refinancing Indebtedness is guaranteed only by
Subsidiaries which have guaranteed payment of the Obligations pursuant to
subordination (if applicable) and guarantee provisions at least as favorable to
the holders of the Obligations as are those in the Convertible Notes.
“Permitted Sales and Use Tax Obligations” means obligations of the Loan Parties
and their Subsidiaries with respect to Sales and Use Taxes so long as (i) the
aggregate amount of Sales and Uses Taxes does not exceed $15,000,000, (ii) the
Borrower has made adequate reserves for such Taxes in accordance with GAAP, and
(iii) no enforcement action has been taken against any Loan Party or Subsidiary
in connection therewith, unless such actions are being contested in good faith
and by appropriate proceedings which prevents enforcement of the matter.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (excluding a Multiemployer Plan) that is covered by Title IV of ERISA or
that is subject to the minimum funding standards under Section 412 of the Code
that is maintained, or within the preceding five years, has been maintained by a
member of the Controlled Group for employees of a member of the Controlled
Group.
“Platform” is defined in Section 13.1.
“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning ascribed to it in Section 13.24.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant


‑30‑

--------------------------------------------------------------------------------





security interest becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.
“Register” has the meaning specified in clause (c) of Section 13.2.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.
“Reimbursement Obligation” is defined in Section 2.3(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this


‑31‑

--------------------------------------------------------------------------------





Agreement whose signature and incumbency shall have been certified to the
Administrative Agent on or after the Closing Date pursuant to an incumbency
certificate of the type contemplated by Section 7.2.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.2 attached hereto and made a part hereof, as
the same may be reduced or modified at any time or from time to time pursuant to
the terms hereof (including, without limitation, Section 2.15 hereof). The
Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $500,000,000 as of the Second Amendment
Effective Date.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.
“Revolving Credit Termination Date” means September 27, 2024 or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 2.11, 9.2 or 9.3.
“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3.
“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
“Revolving Note” is defined in Section 2.10.
“Sales and Use Taxes” means state and local non-income sales and use, business
and operation, and other similar Taxes of the Loan Parties not yet paid by the
Loan Parties and their Subsidiaries.
“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.
“Second Amendment” means that certain Second Amendment dated as of September 27,
2019, by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.


‑32‑

--------------------------------------------------------------------------------





“Second Amendment Effective Date” means the date upon which the Second Amendment
shall become effective pursuant to its terms.
“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.
“Security Agreement” means that certain Amended and Restated Security Agreement
dated the date of this Agreement among the Loan Parties and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.
“Senior Funded Debt” means, at any time the same is to be determined, Total
Funded Debt at such time minus the principal balance of Subordinated Debt of the
Borrower then outstanding.
“Senior Leverage Ratio” means, as of any date the same is determined, the ratio
of (i) Senior Funded Debt of the Borrower and its Subsidiaries as of such date
of determination, minus Unrestricted Cash and Cash Equivalents at such time, to
(ii) Adjusted EBITDA of the Borrower and its Subsidiaries for the four fiscal
quarters of Borrower most recently ended prior to such date of determination.
“Significant Subsidiary” means, at any time the same is determined, any
Subsidiary of the Borrower (i) constituting five percent (5%) or more of total
assets of the Borrower and its Subsidiaries on a consolidated basis or (ii)
whose Adjusted EBITDA for the twelve months then ended constitutes five percent
(5%) or more of Adjusted EBITDA of the Borrower and its Subsidiaries on a
consolidated basis for such twelve month period.
“SOFR” means the secured overnight financing rate published by the Federal
Reserve Bank of New York, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website.
“Subordinated Debt” means Indebtedness (including the Convertible Notes) which
is subordinated in right of payment to the prior payment of the Secured
Obligations pursuant to subordination provisions approved in writing by the
Administrative Agent and is otherwise pursuant to documentation that is, which
is in an amount that is, and which contains interest rates, payment


‑33‑

--------------------------------------------------------------------------------





terms, maturities, amortization schedules, covenants, defaults, remedies and
other material terms that are in form and substance, in each case reasonably
satisfactory to the Administrative Agent.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
“Supported QFC” shall have the meaning ascribed to it in Section 13.24.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn‑out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition
(other than issuances of equity securities to employees of the Acquired
Business), (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, and (e) the amount of
indebtedness assumed in connection with such Acquisition.


‑34‑

--------------------------------------------------------------------------------





“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Credit Exposure of such Lender at such time.
“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication, including any duplication with respect to the
Guarantee by a Borrower or Subsidiary of Indebtedness included in clause (a) of
this definition) of (a) all Indebtedness of the Borrower and its Subsidiaries at
such time, and (b) all Indebtedness of any other Person which is directly or
indirectly Guaranteed by the Borrower or any of its Subsidiaries or which the
Borrower or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which the Borrower or any of its
Subsidiaries has otherwise assured a creditor against loss, excluding
obligations in respect of one or more Hedging Agreements.
“Total Leverage Ratio” means, as of any date the same is determined, the ratio
of (i) the difference between Total Funded Debt of the Borrower and its
Subsidiaries as of such date of determination, minus Unrestricted Cash and Cash
Equivalents at such time, to (ii) Adjusted EBITDA of the Borrower and its
Subsidiaries for the four fiscal quarters of Borrower most recently ended prior
to such date of determination.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness; provided that any Capital
Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
an amount equal to the lesser of (a) 25% of Adjusted EBITDA for the four fiscal
quarters ending on such date of determination and (b) all cash and Cash
Equivalents of the Borrowers and their Subsidiaries that are held in one or more
deposit accounts in the United States of America that are subject to an account
control agreement in form and substance reasonably satisfactory to the


‑35‑

--------------------------------------------------------------------------------





Administrative Agent; provided that the proceeds of any Indebtedness incurred
substantially concurrently with the determination of the amount set forth in
clause (b) shall be excluded.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” shall have the meaning ascribed to it in
Section 13.24.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
    Section 1.2.    Interpretation    . The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any


‑36‑

--------------------------------------------------------------------------------





restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.
Section 1.3.    Change in Accounting Principles    . If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries shall be
the same as if such change had not been made. No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles,
including all obligations of any Person that are or would have been treated as
operating leases for purposes of GAAP prior to the effectiveness of FASB ASC 842
shall continue to be accounted for as operating leases for purposes of all
financial definitions and calculations for purpose of this Agreement (whether or
not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
FASB ASC 842 (on a prospective or retroactive basis or otherwise) to be treated
as Capital Lease Obligations in the financial statements (and all financial
statements


‑37‑

--------------------------------------------------------------------------------





delivered to the Administrative Agent hereunder shall contain a schedule showing
the modifications necessary to reconcile the adjustments made pursuant to this
clause with such financial statements). Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof.
Section 1.4.    Times of Day    . All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided.
Section 1.5.    Divisions    . For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its capital
stock or other equity interests at such time.
SECTION 2.
THE REVOLVING FACILITY.    

Section 2.1.    Intentionally Omitted.
Section 2.2.    Revolving Facility. Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Revolving Loan” and collectively for all the Lenders the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
Revolving Loans and L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Percentages. As provided in Section 2.6(a), the Borrower may elect that each
Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.
Section 2.3.    Letters of Credit    .
(a)    General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the L/C Issuer shall issue standby letters of credit (each a
“Letter of Credit”) for the account


‑38‑

--------------------------------------------------------------------------------





of the Borrower or for the account of the Borrower and one or more of its
Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit. Each
Letter of Credit shall be issued by the L/C Issuer, but each Lender shall be
obligated to reimburse the L/C Issuer for such Lender’s Percentage of the amount
of each drawing thereunder and, accordingly, Letters of Credit shall constitute
usage of the Revolving Credit Commitment of each Lender pro rata in an amount
equal to its Percentage of the L/C Obligations then outstanding.
(b)    Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or thirty (30) days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”). The
Borrower agrees that if on the Revolving Credit Termination Date any Letters of
Credit remain outstanding the Borrower shall then deliver to the Administrative
Agent, without notice or demand, Cash Collateral in an amount equal to 105% of
the aggregate amount of each Letter of Credit then outstanding (which shall be
held by the Administrative Agent pursuant to the terms of Section 9.4).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 3.1, (ii) except as otherwise provided herein or in Sections 2.8, 2.13
or 2.14, unless an Event of Default exists, the L/C Issuer will not call for the
funding by the Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, except as otherwise provided for in Section 2.6(c), the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed). If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Administrative Agent or the Required Lenders
instruct the L/C Issuer otherwise, the L/C Issuer will give such notice of
non‑renewal before the time necessary to prevent such automatic extension if
before such required notice date: (i) the expiration date of such Letter of
Credit if so extended would be after the Revolving Credit Termination Date,
(ii) the Revolving Credit Commitments have been terminated, or (iii) an Event of
Default exists and either the Administrative Agent or the Required Lenders (with
notice to the Administrative Agent) have given the L/C Issuer instructions not
to so permit the extension of the


‑39‑

--------------------------------------------------------------------------------





expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 and the other terms of this Section.
(c)    The Reimbursement Obligations. Subject to Section 2.3(b), the obligation
of the Borrower to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made by no
later than 12:00 Noon on the date when each drawing is to be paid if the
Borrower has been informed of such drawing by the L/C Issuer on or before
11:00 a.m. on the date when such drawing is to be paid or, if notice of such
drawing is given to the Borrower after 11:00 a.m. on the date when such drawing
is to be paid, by no later than 12:00 Noon on the following Business Day, in
immediately available funds at the Administrative Agent’s principal office in
Chicago, Illinois, or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 2.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(e) below.
(d)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived


‑40‑

--------------------------------------------------------------------------------





by the Borrower and each other Loan Party to the extent permitted by applicable
law) suffered by the Borrower or any Loan Party that are caused by the
L/C Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the L/C Issuer (as determined by a court of
competent jurisdiction by final and nonappealable judgment), the L/C Issuer
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
(e)    The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer. Upon any failure by the Borrower to pay any
Reimbursement Obligation at the time required on the date the related drawing is
to be paid, as set forth in Section 2.3(c) above, or if the L/C Issuer is
required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a certificate in the form of Exhibit A hereto from the
L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m., or not later than 1:00 p.m. the
following Business Day, if such certificate is received after such time, pay to
the Administrative Agent for the account of the L/C Issuer an amount equal to
such Participating Lender’s Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to: (i) from the date the
related payment was made by the L/C Issuer to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day. Each such
Participating Lender shall thereafter be entitled to receive its Percentage of
each payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Percentage thereof as a
Lender hereunder. The several


‑41‑

--------------------------------------------------------------------------------





obligations of the Participating Lenders to the L/C Issuer under this Section
shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set‑off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or by any reduction or
termination of any Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section shall be made without any offset,
abatement, withholding or reduction whatsoever.
(f)    Indemnification. The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrower) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment) that the L/C Issuer may suffer or incur in connection with any Letter
of Credit issued by it. The obligations of the Participating Lenders under this
subsection (f) and all other parts of this Section shall survive termination of
this Agreement and of all Applications, Letters of Credit, and all drafts and
other documents presented in connection with drawings thereunder.
(g)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.
(h)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer, and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and


‑42‑

--------------------------------------------------------------------------------





(ii) references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
Section 2.4.    Applicable Interest Rates    .
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be (or 360 days, in the case of clause (c) of the definition of Base Rate
relating to the LIBOR Quoted Rate), and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable in arrears by the Borrower on
each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable in arrears by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
Section 2.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans    . Each
Borrowing of Base Rate Loans advanced under the Revolving Facility shall be in
an amount not less than $500,000. Each Borrowing of Eurodollar Loans advanced,
continued or converted under the Revolving Facility shall be in an amount equal
to $1,000,000 or such greater amount which is an integral multiple of $500,000.
Without the Administrative Agent’s consent, there shall not be more than six (6)
Borrowings of Eurodollar Loans outstanding under the Revolving Facility at any
one time.


‑43‑

--------------------------------------------------------------------------------





Section 2.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates    .
(a)    Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 10:00 a.m.: (i) at least three
(3) Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, subject to the terms
and conditions hereof, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 2.5, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans;
provided, if such continuation or conversion occurs on a day other than on the
last day of the applicable Interest Period, the Borrower shall be liable for any
amounts under Section 4.5 or (ii) if such Borrowing is of Base Rate Loans, on
any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower. The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Administrative Agent by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner reasonably
acceptable to the Administrative Agent), substantially in the form attached
hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form reasonably
acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. at least three (3) Business Days
before the date of the requested continuation or conversion. All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. Upon notice to the
Borrower by the Administrative Agent or the Required Lenders (or, in the case of
an Event of Default under Section 9.1(j) or 9.1(k) with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default then exists. The Borrower agrees that
the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation,


‑44‑

--------------------------------------------------------------------------------





and in the event any such notice by telephone conflicts with any written
confirmation such telephonic notice shall govern if the Administrative Agent has
acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 2.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 2.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with Section 2.8,
the Borrower shall be deemed to have elected that such Borrowing be continued as
a Borrowing of Eurodollar Loans having an Interest Period of one month’s
duration. In the event the Borrower fails to give notice pursuant to
Section 2.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon on the
day such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans on
such day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 1:00 p.m. on the date of any
requested advance of a new Borrowing, subject to Section 7, each Lender shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in Chicago,
Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. on) the date on which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Loan (which notice shall be effective upon receipt) that such Lender does
not intend to make such payment, the Administrative Agent may assume that such
Lender has made such payment when due and the Administrative Agent may in
reliance upon such assumption


‑45‑

--------------------------------------------------------------------------------





(but shall not be required to) make available to the Borrower the proceeds of
the Loan to be made by such Lender and, if any Lender has not in fact made such
payment to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to: (i) from the date the related
advance was made by the Administrative Agent to the date two (2) Business Days
after payment by such Lender is due hereunder, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 4.5 so that the Borrower will have
no liability under such Section with respect to such payment. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
Section 2.7.    Maturity of Loans    .
Each Revolving Loan, both for principal and interest not sooner paid, shall
mature and be due and payable by the Borrower on the Revolving Credit
Termination Date.
Section 2.8.    Prepayments.    
(a)    Optional. The Borrower may prepay without penalty in whole or in part any
Loan (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in an
amount not less than $500,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $1,000,000 and (iii) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Section 2.5 remains
outstanding) upon prior notice delivered by the Borrower to the Administrative
Agent no later than 10:00 a.m. on the date of prepayment, such prepayment to be
made by the payment of the principal amount to be prepaid and, in the case of
any Eurodollar Loan, accrued interest thereon to the date fixed for prepayment
plus any amounts due the Lenders under Section 4.5.
(b)    Mandatory.    The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 2.11, prepay the Revolving Loans,
and, if necessary, prefund the


‑46‑

--------------------------------------------------------------------------------





L/C Obligations by the amount, if any, necessary to reduce the sum of the
aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced. Unless the Borrower otherwise directs, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 4.5. Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4.
(c)    Any amount of Revolving Loans paid or prepaid before the Revolving Credit
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.
Section 2.9.    Default Rate    . Notwithstanding anything to the contrary
contained herein, while any Event of Default exists under Section 9.1(a)(i),
9.1(b) (with respect to an Event of Default arising under Section 8.23), 9.1(j)
or 9.1(k) or after acceleration, the Borrower shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans and Reimbursement Obligations, and letter of
credit fees at a rate per annum equal to:
(a)    for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus
the Base Rate from time to time in effect;
(b)    for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;
(c)    for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 2.3 with respect to such Reimbursement Obligation; and
(d)    for any Letter of Credit, the sum of 2.0% plus the L/C Participation Fee
due under Section 3.1(b) with respect to such Letter of Credit;
provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, the application of this Section to any outstanding obligations and any
adjustments pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower (which election may be
retroactively effective


‑47‑

--------------------------------------------------------------------------------





to the date of such Event of Default). While any Event of Default exists or
after acceleration, interest shall be paid on demand of the Administrative Agent
at the request or with the consent of the Required Lenders.
Section 2.10.    Evidence of Indebtedness    . (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)        Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D (the “Revolving Note”). In such event,
the Borrower shall prepare, execute and deliver to such Lender a Revolving Note
payable to such Lender or its registered assigns in the amount of its Revolving
Credit Commitment, Thereafter, the Loans evidenced by such Revolving Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.2) be represented by one or more Revolving Notes payable to the payee
named therein or any assignee pursuant to Section 13.2, except to the extent
that any such Lender or assignee subsequently returns any such Revolving Note
for cancellation and requests that such Loans once again be evidenced as
described in subsections (a) and (b) above.
Section 2.11.    Commitment Terminations    . The Borrower shall have the right
at any time and from time to time, upon not less than three (3)  Business Days’
prior written notice to the Administrative Agent (or such shorter period of time
agreed to by the Administrative Agent), to terminate the Revolving Credit
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $10,000,000 and (ii) allocated
ratably among the Lenders in proportion to their respective Percentages,
provided that the Revolving Credit Commitments may not be reduced to an amount
less than the sum of the aggregate principal amount of Revolving Loans and
L/C Obligations then outstanding. Any termination of the Revolving Credit


‑48‑

--------------------------------------------------------------------------------





Commitments below the L/C Sublimit then in effect shall reduce the L/C Sublimit
by a like amount. The Administrative Agent shall give prompt notice to each
Lender of any such termination of the Revolving Credit Commitments. Any
termination of the Revolving Credit Commitments pursuant to this Section may not
be reinstated.
Section 2.12.    Replacement of Lenders    . If any Lender requests compensation
under Section 4.4, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.7, or if any Lender is a Defaulting Lender or a Non‑Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.2), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.1 or Section 4.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.2;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.5 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


‑49‑

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.13.    Defaulting Lenders    .
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders and the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided


‑50‑

--------------------------------------------------------------------------------





that if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non‑Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Percentages without giving effect to Section 2.13(a)(iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.13(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non‑Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non‑Defaulting Lender pursuant
to clause (iv) below, (y) pay to each L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non‑Defaulting Lenders in accordance with their respective
Percentages (calculated without


‑51‑

--------------------------------------------------------------------------------





regard to such Defaulting Lender’s Revolving Credit Commitments) but only to the
extent that (x) the conditions set forth in Section 7.1 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Loans and
interests in L/C Obligations of any Non‑Defaulting Lender to exceed such
Non‑Defaulting Lender’s Revolving Credit Commitment. Subject to Section 13.22,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non‑Defaulting Lender as a
result of such Non‑Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to them hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Percentages (without giving effect
to Section 2.13(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 2.14.    Cash Collateral for Fronting Exposure     At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any L/C Issuer (with a copy to
the Administrative Agent) the Borrower shall Cash


‑52‑

--------------------------------------------------------------------------------





Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.13(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.13 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.14(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.14, the
Person providing Cash Collateral and each L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
Section 2.15.    Increase in the Revolving Credit Commitments    . The Borrower
may, on any Business Day prior to the Revolving Credit Termination Date and with
the written consent of the Administrative Agent and the L/C Issuer (such consent
shall not be unreasonably withheld, conditioned or delayed), increase the
aggregate amount of the Revolving Credit Commitments by delivering an Increase
Request substantially in the form attached hereto as Exhibit I (or in such


‑53‑

--------------------------------------------------------------------------------





other form reasonably acceptable to the Administrative Agent) to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Revolver Increase”) identifying an
additional Lender (or additional Revolving Credit Commitment for an existing
Lender) and the amount of its Revolving Credit Commitment (or additional amount
of its Revolving Credit Commitment); provided, however, that:
(a)    the aggregate amount of all such Revolver Increases shall not exceed
$150,000,000 and any such Revolver Increase shall be in an amount not less than
$10,000,000 (or such lesser amount then agreed to by the Administrative Agent);
(b)    no Default shall have occurred and be continuing at the time of the
request or the effective date of the Revolver Increase; and
(c)    each of the representations and warranties set forth in Section 6 and in
the other Loan Documents shall be and remain true and correct in all material
respects on the effective date of such Revolver Increase (where not already
qualified by materiality, otherwise in all respects), except to the extent the
same expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of such earlier date.
The effective date of the Revolver Increase shall be agreed upon by the Borrower
and the Administrative Agent. Upon the effectiveness thereof, Schedule 2.2 shall
be deemed amended to reflect the Revolver Increase and the new Lender (or, if
applicable, existing Lender) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its Revolving Loans each Lender
shall have outstanding its Percentage of all Revolving Loans outstanding under
the Revolving Credit Commitments. It shall be a condition to such effectiveness
that if any Eurodollar Loans are outstanding on the date of such effectiveness,
such Eurodollar Loans shall be deemed to be prepaid on such date and the
Borrower shall pay any amounts owing to the Lenders pursuant to Section 4.5. The
Borrower agrees to pay the reasonable and documented expenses of the
Administrative Agent (including reasonable and documented attorneys’ fees)
relating to any Revolver Increase. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to increase its Revolving Credit
Commitment and no Lender’s Revolving Credit Commitment shall be increased
without its consent thereto, and each Lender may at its option, unconditionally
and without cause, decline to increase its Revolving Credit Commitment.
SECTION 3.
FEES.    



‑54‑

--------------------------------------------------------------------------------





Section 3.1.    Fees    .
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) times the daily amount by which the aggregate Revolving Credit
Commitments exceeds the principal amount of Revolving Loans and L/C Obligations
then outstanding. Such commitment fee shall be payable quarterly in arrears on
the last day of each March, June, September, and December in each year
(commencing on the first such date occurring after the Closing Date) and on the
Revolving Credit Termination Date, unless the Revolving Credit Commitments are
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be paid on the date of
such termination.
(b)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 2.3, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the Closing
Date, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Percentages, a letter of credit
fee (the “L/C Participation Fee”) at a rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) in effect during each day of such quarter applied to the daily
average face amount of Letters of Credit outstanding during such quarter. In
addition, the Borrower shall pay to the L/C Issuer for its own account the
L/C Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit as established by the
L/C Issuer from time to time.
(c)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated June 5, 2017, or as
otherwise agreed to in writing between them.
SECTION 4.
TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY    .

Section 4.1.    Taxes    .
(a)    Certain Defined Terms. For purposes of this Section, the term “Lender”
includes any L/C Issuer and the term “applicable law” includes FATCA.


‑55‑

--------------------------------------------------------------------------------





(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.2(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest


‑56‑

--------------------------------------------------------------------------------





error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender


‑57‑

--------------------------------------------------------------------------------





under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or IRS Form W‑8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(ii)    executed originals of IRS Form W‑8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W‑8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN,
IRS Form W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H‑2 or Exhibit H‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H‑4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by


‑58‑

--------------------------------------------------------------------------------





applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after‑Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been


‑59‑

--------------------------------------------------------------------------------





paid. This subsection shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Loan Parties and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
(j)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
Section 4.2.    Change of Law    . Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loan or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower, which notice shall specify the extent of
such unlawfulness (e.g., whether such unlawfulness extends to Eurodollar Loans
generally or only to Interest Periods of a particular length). Upon such notice,
(i) such Lender’s obligations to make or maintain Eurodollar Loans under this
Agreement shall be suspended to the extent of such unlawfulness until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans, and (ii)
each outstanding Eurodollar Loan of such Lender shall, on the last day of the
Interest Period therefor (unless such Loan may be continued as a Eurodollar Loan
for the full duration of any requested new Interest Period without being
unlawful) or on such earlier date as such Lender shall specify is necessary
pursuant to the applicable Change in Law, convert to a Base Rate Loan.
Section 4.3.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR    . Unless and until a Benchmark Replacement is
implemented in accordance with clause (c) below, if on or prior to the first day
of any Interest Period for any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining LIBOR for such Interest Period, or


‑60‑

--------------------------------------------------------------------------------





(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such notice no longer exist, then
(i) any notice of the Borrower that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Borrowing of Eurodollar Loans with an
Interest Period having the duration of such Interest Period shall be ineffective
and (ii) if any notice of the Borrower that requests a Borrowing of Eurodollar
Loans with an Interest Period having the duration of such Interest Period, such
Borrowing shall be made as a Eurodollar Borrowing having an Interest Period with
the shortest available duration described in the definition of “Interest Period”
or, in the absence of any such available duration, as a Borrowing of Base Rate
Loans.
(c)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from the Lenders comprising the Required Lenders.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 4.3(c) will occur prior to the applicable Benchmark
Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


‑61‑

--------------------------------------------------------------------------------





(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
4.3(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.3(c).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Borrowing of Eurodollar Loans, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of the Base Rate based upon LIBOR will not be used in any
determination of the Base Rate.
Section 4.4.    Increased Costs    .
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


‑62‑

--------------------------------------------------------------------------------





(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any lending office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof. Any such amounts payable by the
Borrower shall not be duplicative of any amount paid previously under this
Section 4.4. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for additional amounts or costs pursuant to this Section 4.4.
unless such Lender reasonably determines it is generally charging such amounts
to customers that are similarly situated to the Borrower and, to the extent
relevant, with a similar credit facility


‑63‑

--------------------------------------------------------------------------------





(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 4.5.    Funding Indemnity    . If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender but not
including lost profits) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 2.6(a),
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.
Section 4.6.    Discretion of Lender as to Manner of Funding    .
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as


‑64‑

--------------------------------------------------------------------------------





if each Lender had actually funded and maintained each Eurodollar Loan through
the purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 4.7.    Lending Offices; Mitigation Obligations    . Each Lender may, at
its option, elect to make its Loans hereunder at the branch, office or affiliate
specified in its Administrative Questionnaire (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Borrower and the Administrative Agent. If any Lender requests
compensation under Section 4.4, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.1 or 4.4, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.
SECTION 5.
PLACE AND APPLICATION OF PAYMENTS    .

Section 5.1.    Place and Application of Payments    . All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon on the due date thereof at the office of the Administrative
Agent in Chicago, Illinois (or such other location as the Administrative Agent
may designate to the Borrower), for the benefit of the Lender(s) or L/C Issuer
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in U.S. Dollars, in immediately available funds at the
place of payment, in each case without set‑off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuers
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in


‑65‑

--------------------------------------------------------------------------------





accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the L/C Issuers, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the L/C Issuers, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.
Section 5.2.    Non‑Business Days.    ‑ Subject to the definition of Interest
Period, if any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.
Section 5.3.    Payments Set Aside    . To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent, any L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day.
SECTION 6.
REPRESENTATIONS AND WARRANTIES    .



‑66‑

--------------------------------------------------------------------------------





Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:
Section 6.1.    Organization and Qualification    . Each Loan Party is duly
organized, validly existing, and in good standing as a corporation, limited
liability company, or partnership, as applicable, under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.
Section 6.2.    Subsidiaries    . Each Subsidiary that is not a Loan Party is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect. Schedule 6.2 (as modified from time to time
pursuant to Section 8.18) hereto identifies each Subsidiary (including
Subsidiaries that are Loan Parties), the jurisdiction of its organization, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by any Loan Party and its Subsidiaries and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and, in the case of any
corporation, fully paid and nonassessable and all such shares and other equity
interests indicated on Schedule 6.2 as owned by the relevant Loan Party or
another Subsidiary are owned, beneficially and of record, by such Loan Party or
such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents or
otherwise permitted by this Agreement. Except as permitted hereby, there are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.
Section 6.3.    Authority and Validity of Obligations    . Each Loan Party has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for (in the
case of the Borrower), to guarantee the Secured Obligations (in the case of each
Guarantor), to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Loan Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. The
Loan Documents delivered by the Loan


‑67‑

--------------------------------------------------------------------------------





Parties have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of such Loan Parties enforceable
against each of them in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon any Loan Party or any Subsidiary of a Loan Party or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by‑laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of any Loan Party or any Subsidiary of a Loan Party, (b) contravene
or constitute a default under any covenant, indenture or agreement of or
affecting any Loan Party or any Subsidiary of a Loan Party or any of their
respective Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of any Loan Party or any Subsidiary of a Loan Party other than
the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.
Section 6.4.    Use of Proceeds; Margin Stock    . The Borrower shall use the
proceeds of the Revolving Facility to refinance existing Indebtedness
outstanding under the Existing Credit Agreement on the Closing Date or other
outstanding Indebtedness; to finance capital expenditures and Permitted
Acquisitions, to fund certain fees and expenses incurred in connection with the
transactions contemplated hereby, for its general working capital and other
corporate purposes, and for such other legal and proper purposes as are
consistent with all applicable laws. No Loan Party nor any of its Subsidiaries
(other than PBS) is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. Except for the purchase of Company Stock
(including the Convertible Notes), no part of the proceeds of any Loan or any
other extension of credit made hereunder will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock. No part of the proceeds of any Loan or any other
extension of credit made hereunder shall be used to purchase Company Stock in a
manner that violates or results in a violation of Regulation U. Margin Stock
constitutes less than 25% of the assets of the Loan Parties and their
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.
Section 6.5.    Financial Reports    .  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2016, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of


‑68‑

--------------------------------------------------------------------------------





KPMG LLP, independent public accountants, and the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries as at March 31, 2017, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the nine months then ended, heretofore
furnished to the Administrative Agent and the Lenders, fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis. Neither the Borrower nor any of its Subsidiaries has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.
Section 6.6.    No Material Adverse Change    . Since December 31, 2016, there
has been no change in the financial condition of any Loan Party or any
Subsidiary of a Loan Party except those occurring in the ordinary course of
business, none of which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
Section 6.7.    Full Disclosure    . The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby (as modified or
supplemented by other information so furnished) do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein, taken as a whole and in light
of the circumstances in which made, not misleading, the Administrative Agent and
the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, the Loan Parties only represent that the
same were prepared on the basis of information and estimates the Loan Parties
believed to be reasonable at the time such information was furnished to the
Administrative Agent and the Lenders (it being understood that such projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the Borrower’s control, that no assurance
can be given that any particular projections will be realized, that actual
results may differ and that such differences may be material). The information
included in the Beneficial Ownership Certification, as updated in accordance
with Section 8.15(b), is true and correct in all respects.
Section 6.8.    Trademarks, Franchises, and Licenses    . The Loan Parties and
their Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person, except to the extent failure to do
the same would not reasonably be expected to have a Material Adverse Effect.


‑69‑

--------------------------------------------------------------------------------





Section 6.9.    Governmental Authority and Licensing    . The Loan Parties and
their Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
would reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which would reasonably be expected to result in revocation or
denial of any material license, permit or approval is pending or, to the
knowledge of any Loan Party, threatened.
Section 6.10.    Good Title    . The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for dispositions
of assets in the ordinary course of business or that are (or would have been, in
the case of dispositions prior to the date hereof) permitted hereunder), subject
to no Liens other than such thereof as are permitted by Section 8.8.
Section 6.11.    Litigation and Other Controversies    . There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of any Loan Party threatened, against any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 6.12.    Taxes    . Except for returns in respect of Sales and Use
Taxes, all federal and other material Tax returns required to be filed by any
Loan Party or any Subsidiary of a Loan Party in any jurisdiction have, in fact,
been filed, and all Taxes upon any Loan Party or any Subsidiary of a Loan Party
or upon any of their respective Property, income or franchises, which are shown
to be due and payable in such returns, have been paid, except (a) the Sales and
Use Taxes and (b) such Taxes, if any, as are being contested in good faith and
by appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. The Sales and Use Taxes continue to be Permitted Sales and Use Tax
Obligations. No Loan Party knows of any proposed additional material Tax
assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for Taxes on the books of each Loan Party and each of
its Subsidiaries have been made for all open years, and for its current fiscal
period.
Section 6.13.    Approvals    . No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by any Loan
Party of any Loan Document, except for (i) such approvals which have


‑70‑

--------------------------------------------------------------------------------





been obtained prior to the date of this Agreement and remain in full force and
effect, and (ii) filings which are necessary to perfect the security interests
under the Collateral Documents.
Section 6.14.    Affiliate Transactions    . No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates (other than another Loan Party) on terms and conditions which are
less favorable to such Loan Party or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other, except for any such contract or agreement between a Loan Party and
an Excluded Subsidiary where the purchase price for such good or service being
provided is at cost pursuant to such contract or agreement.
Section 6.15.    Investment Company    . No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section 6.16.    ERISA    . Except as could not reasonably be expected to result
in a Material Adverse Effect, individually or in the aggregate, each Loan Party
and each other member of its Controlled Group has fulfilled its obligations
under the minimum funding standards of and is in compliance with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC, a Plan or a Multiemployer Plan under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA. No Loan Party
nor any of its Subsidiaries has any contingent liabilities with respect to any
material post‑retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA or the
provisions of state or local law.
Section 6.17.    Compliance with Laws    . (a) The Loan Parties and their
Subsidiaries are in compliance with all Legal Requirements applicable to or
pertaining to their Property or business operations, where any such
non‑compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
(b)    Except for such matters, individually or in the aggregate, which could
not reasonably be expected to result in a Material Adverse Effect, the Loan
Parties represent and warrant that: (i) the Loan Parties and their Subsidiaries,
and each of the Premises, comply in all material respects with all applicable
Environmental Laws; (ii) the Loan Parties and their Subsidiaries have obtained,
maintain and are in compliance with all approvals, permits, or authorizations of
Governmental Authorities required for their operations and each of the Premises;
(iii) the Loan Parties and their Subsidiaries have not, and no Loan Party has
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, or from any of the Premises in any
material quantity and, to the knowledge of each Loan Party, none of the Premises
are adversely


‑71‑

--------------------------------------------------------------------------------





affected by any such Release, threatened Release or disposal of a Hazardous
Material; (iv) the Loan Parties and their Subsidiaries are not subject to and
have no notice or knowledge of any Environmental Claim involving any Loan Party
or any Subsidiary of a Loan Party or any of the Premises, and there are no
conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for such an Environmental Claim; (v) none of the
Premises contain and have contained any: (1) underground storage tanks,
(2) material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facilities as defined pursuant to any
Environmental Law, or (5) sites on or nominated for the National Priority List
or similar state list; (vi) the Loan Parties and their Subsidiaries have not
used a material quantity of any Hazardous Material and have conducted no
Hazardous Material Activity at any of the Premises;(vii) none of the Premises
are subject to any, and no Loan Party has knowledge of any imminent restriction
on the ownership, occupancy, use or transferability of the Premises in
connection with any (1) Environmental Law or (2) Release, threatened Release or
disposal of a Hazardous Material; and (viii) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons.
(c)    Each Loan Party and each of its Subsidiaries is in material compliance
with all Anti-Corruption Laws. Each Loan Party and each of its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Loan Party, its Subsidiaries and their respective (i)
directors, officers and employees and (ii) agents that are under the supervision
of, or acting at the direction of, a Loan Party or one of its Subsidiaries with
Anti-Corruption Laws. No Loan Party nor any Subsidiary has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value in violation of any Anti-Corruption Laws (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Loan Party or such Subsidiary or to any other
Person.
    Section 6.18.    OFAC    . (a) Each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to it, (b) each Subsidiary of each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) each Loan Party has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding such Loan Party and its Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, (d) to the best of each Loan Party’s
knowledge, no Loan Party nor any of its Subsidiaries nor, to the knowledge of
any Loan Party, any officer or director of any Loan Party or any of its
Subsidiaries, is a Person, that is, or is owned or controlled by Persons that
are, (i) the target of any OFAC Sanctions Programs or (ii) located, organized or
resident in a


‑72‑

--------------------------------------------------------------------------------





country or territory that is, or whose government is, the subject of any OFAC
Sanctions Programs, and (e) each Loan Party and each of its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Loan Party, its Subsidiaries and their respective (i)
directors, officers and employees and (ii) agents that are under the supervision
of, or acting at the direction of, a Loan Party or one of its Subsidiaries with
all OFAC Sanctions Programs applicable to it.
Section 6.19.    Labor Matters    . There are no strikes, lockouts or slowdowns
against any Loan Party or any Subsidiary of a Loan Party pending or, to the
knowledge of any Loan Party, threatened. There are no collective bargaining
agreements in effect between any Loan Party or any Subsidiary of a Loan Party
and any labor union; and no Loan Party nor any of its Subsidiaries is under any
obligation to assume any collective bargaining agreement to or conduct any
negotiations with any labor union with respect to any future agreements. Each
Loan Party and its Subsidiaries have remitted on a timely basis all amounts
required to have been withheld and remitted (including withholdings from
employee wages and salaries relating to income tax, employment insurance, and
pension plan contributions), goods and services tax and all other amounts which
if not paid when due would result in the creation of a Lien against any of its
Property, except for Liens permitted by Section 8.8.
Section 6.20.    Other Agreements    . No Loan Party nor any of its Subsidiaries
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured would
reasonably be expected to have a Material Adverse Effect.
Section 6.21.    Solvency    . The Loan Parties and their Subsidiaries, taken as
a whole, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.
Section 6.22.    No Default    . No Default has occurred and is continuing.
Section 6.23.    No Broker Fees.     No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby; and the Loan Parties hereby agree to indemnify the Administrative Agent,
the L/C Issuer, and the Lenders against, and agree that they will hold the
Administrative Agent, the L/C Issuer, and the Lenders harmless from, any claim,
demand, or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any reasonable and documented
expenses (including reasonable and documented attorneys’ fees) arising in
connection with any such claim, demand, or liability.


‑73‑

--------------------------------------------------------------------------------





Section 6.24.    Senior Indebtedness Status    . The Secured Obligations of each
Loan Party and its Subsidiary under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Debt (including the Convertible Notes) and all
senior unsecured Indebtedness of each such Person, and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Debt (other than the Convertible Notes) and all
senior unsecured Indebtedness of such Person.
Section 6.25.    No Covered Entity or EEA Financial Institution. No Loan Party
is a Covered Entity or an EEA Financial Institution.
SECTION 7.
CONDITIONS PRECEDENT    .

Section 7.1.    All Credit Events    . At the time of each Credit Event
hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time (where not already qualified by materiality, otherwise
in all respects), except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date;
(b)    no Default shall have occurred and be continuing or would occur as a
result of such Credit Event;
(c)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 2.6, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees called for by Section 3.1, and, in the
case of an extension or increase in the amount of a Letter of Credit, a written
request therefor in a form reasonably acceptable to the L/C Issuer together with
fees called for by Section 3.1; and
(d)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U) as then in effect.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified


‑74‑

--------------------------------------------------------------------------------





in subsections (a) through (c), both inclusive, of this Section; provided,
however, that the Lenders may continue to make advances under the Revolving
Facility, in the sole discretion of the Lenders with Revolving Credit
Commitments, notwithstanding the failure of the Borrower to satisfy one or more
of the conditions set forth above and any such advances so made shall not be
deemed a waiver of any Default or other condition set forth above that may then
exist.
Section 7.2.    Initial Credit Event.     Before or concurrently with the
initial Credit Event:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower and its Domestic Subsidiaries (other than Excluded
Subsidiaries), as Guarantors, the L/C Issuer, and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Revolving Note of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 2.10;
(c)    the Administrative Agent shall have received the Security Agreement duly
executed by the Loan Parties, together with (to the extent not currently on file
with the Administrative Agent): (i) original stock certificates or other similar
instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Subsidiary of a Loan Party
(limited in the case of any first tier Foreign Subsidiary to 66% of the Voting
Stock and 100% of any other equity interests as provided in Section 13.1) as of
the Closing Date; (ii) stock powers executed in blank and undated for the
Collateral consisting of the stock or other equity interest in each Subsidiary;
(iii) UCC financing statements to be filed against each Loan Party, as debtor,
in favor of the Administrative Agent, as secured party; and (iv) a duly
completed and executed Perfection Certificate;
(d)     the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as lender’s loss payee and as an additional insured, as applicable;
(e)    the Administrative Agent shall have received copies of each Loan Party’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or comparable Responsible Officer);
(f)    the Administrative Agent shall have received copies of resolutions of
each Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is


‑75‑

--------------------------------------------------------------------------------





a party and the consummation of the transactions contemplated hereby and
thereby, together with specimen signatures of the persons authorized to execute
such documents on each Loan Party’s behalf, all certified in each instance by
its Secretary or Assistant Secretary (or comparable Responsible Officer);
(g)    the Administrative Agent shall have received copies of the certificates
of good standing for each Loan Party (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization;
(h)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
(i)    the Administrative Agent shall have received a certificate as to the
Borrower’s Designated Disbursement Account;
(j)    the Administrative Agent shall have received the initial fees called for
by Section 3.1;
(k)    each Lender shall have received (i) five‑year projected financial
statements in form and substance consistent with the projected financial
statements delivered in connection with the Existing Credit Agreement and
reasonably acceptable to the Administrative Agent and certified to by a
Financial Officer of the Borrower and (ii) a certificate, in form and substance
reasonably acceptable to the Administrative Agent executed by a Financial
Officer of the Borrower, setting forth the calculation of the Total Leverage
Ratio based on Adjusted EBITDA for the twelve months immediately preceding the
Closing Date and Total Funded Debt outstanding on the Closing Date after giving
effect to the Loans extended on the Closing Date hereunder;
(l)    the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against each Loan Party and its Property
evidencing the absence of Liens thereon except as permitted by Section 8.8;
(m)    the Administrative Agent shall have received pay‑off and lien release
letters from secured creditors of the Loan Parties, if any (other than secured
parties intended to remain outstanding after the Closing Date with Indebtedness
and Liens permitted by Sections 8.7 and 8.8) setting forth, among other things,
the total amount of indebtedness outstanding and owing to them (or outstanding
letters of credit issued for the account of any Loan Party or its Subsidiaries)
and containing an undertaking to cause to be delivered to the Administrative
Agent UCC termination statements and any other lien release instruments
necessary to release their Liens on the assets of any Loan Party or any
Subsidiary of a Loan


‑76‑

--------------------------------------------------------------------------------





Party, which pay‑off and lien release letters shall be in form and substance
acceptable to the Administrative Agent;
(n)    the Administrative Agent shall have received the favorable written
opinion of counsel to each Loan Party, in form and substance reasonably
satisfactory to the Administrative Agent; and
(o)    each of the Lenders shall have received all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti‑money laundering rules and
regulations, including without limitation, the United States Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) including,
without limitation, the information described in Section 13.19; provided that
such requests are made no less than 5 Business Days before the Closing Date; and
the Administrative Agent shall have received a fully executed Internal Revenue
Service Form W‑9 (or its equivalent) for the Borrower and each other Loan Party.
SECTION 8.
COVENANTS    .

Each Loan Party agrees that, until all Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
have been paid in full, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and all Revolving Credit Commitments have
terminated, except to the extent compliance in any case or cases is waived in
writing pursuant to the terms of Section 13.3:
Section 8.1.    Maintenance of Business    . Each Loan Party shall, and shall
cause each of its Subsidiaries to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(c) or 8.10(d); provided, however, that
nothing in this Section shall prevent the Borrower from dissolving any of its
Subsidiaries if such action is, in the reasonable business judgment of the
Borrower, desirable in the conduct of its business. Each Loan Party shall, and
shall cause each of its Subsidiaries to, preserve and keep in force and effect
all licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary or desirable to
the proper conduct of its business where the failure to do so would reasonably
be expected to have a Material Adverse Effect.
Section 8.2.    Maintenance of Properties    . Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain, preserve, and keep its property,
plant, and equipment in good repair, working order and condition (ordinary wear
and tear excepted), and shall from time to time make all needful and proper
repairs, renewals, replacements, additions, and betterments thereto so that at
all times the efficiency thereof shall be fully preserved and maintained, except
to the extent that,


‑77‑

--------------------------------------------------------------------------------





in the reasonable business judgment of such Person, any such Property is no
longer necessary for the proper conduct of the business of such Person.
Section 8.3.    Taxes and Assessments    . Except for Sales and Use Taxes, each
Loan Party shall duly pay and discharge, and shall cause each of its
Subsidiaries to duly pay and discharge, all Taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, except and to the
extent that (a) the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor, or (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
The Loan Parties shall in good faith take such actions as shall be necessary to
satisfy or discharge all Permitted Sales and Use Tax Obligations as promptly as
practicable.
Section 8.4.    Insurance    . Each Loan Party shall insure and keep insured,
and shall cause each of its Subsidiaries to insure and keep insured, with good
and responsible insurance companies, all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties. The Loan Parties shall maintain insurance on the Collateral to the
extent required by the Collateral Documents. All such policies of insurance
shall contain customary lender’s loss payable endorsements, naming the
Administrative Agent (or its security trustee) as a lender loss payee, assignee
or additional insured, as appropriate, as its interest may appear, and showing
only such other loss payees, assignees and additional insureds as are
satisfactory to the Administrative Agent. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ (ten (10) days’ in the case of nonpayment of insurance
premiums) prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever. The Borrower shall (i) use
commercially reasonable efforts without undue burden of expense to Borrower to
deliver to the Administrative Agent on the Closing Date or (ii) deliver to the
Administrative Agent after the Closing Date and at such other times as the
Administrative Agent shall reasonably request, pursuant to arrangements and
timing mutually and reasonably agreed upon by the Administrative Agent, in its
reasonable discretion, and the Borrower, certificates evidencing the maintenance
of insurance required hereunder, (b) promptly upon renewal of any such policies,
certificates evidencing the renewal thereof, and (c) promptly following request
by the Administrative Agent, copies of all insurance policies of the Loan
Parties and their Subsidiaries.
Section 8.5.    Financial Reports    . The Loan Parties shall, and shall cause
each of their Subsidiaries to, maintain proper books of records and accounts
reasonably necessary to prepare financial statements required to be delivered
pursuant to this Section 8.5 in accordance with GAAP and shall furnish to the
Administrative Agent and each Lender:


‑78‑

--------------------------------------------------------------------------------





(a)    as soon as available, and in any event no later than 45 days after the
last day of each March, June and September of each fiscal year, a copy of the
consolidated balance sheet of the Borrower and its Subsidiaries as of the last
day of such fiscal quarter and the consolidated statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for the fiscal
quarter and for the fiscal year‑to‑date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year, prepared by the Borrower in accordance with
GAAP (subject to the absence of footnote disclosures and year‑end audit
adjustments) and certified to by a Financial Officer of the Borrower;
(b)    as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an opinion (without any qualification or exception which is of a
“going concern” or similar nature as to a limitation on the scope of audit) of
KPMG LLP or another firm of independent public accountants of recognized
standing, selected by the Borrower, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
(c)    promptly after receipt thereof, any additional written reports that
detail any material weakness in the Borrower’s internal controls given to it by
its independent public accountants;
(d)    promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by any Loan Party or any
Subsidiary of a Loan Party to its stockholders or other equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10‑K, Form 10‑Q and Form 8‑K reports) filed by
any Loan Party or any Subsidiary of a Loan Party with any securities exchange or
the Securities and Exchange Commission or any successor agency;


‑79‑

--------------------------------------------------------------------------------





(e)    promptly after receipt thereof, a copy of each notice received from any
regulatory agency of competent jurisdiction of any material noncompliance with
any applicable law or regulation relating to a Loan Party or any Subsidiary of a
Loan Party or their respective businesses;
(f)    as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the Borrower, a copy of the consolidated operating
plan for the Borrower and its Subsidiaries for the then current fiscal year,
such operating plan to show the projected revenues and expenses of the Borrower
and its Subsidiaries on a quarter‑by‑quarter basis, such operating plan to be in
reasonable detail prepared by the Borrower and in form reasonably satisfactory
to the Administrative Agent (which shall include a summary of all assumptions
made in preparing such operating plan);
(g)    notice of any Change of Control;
(h)    promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of any Loan Party, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against any Loan Party or any Subsidiary of a Loan Party or any of
their Property which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect, (ii) the occurrence of any Material Adverse
Effect, or (iii) the occurrence of any Default;
(i)    with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E signed by a Financial Officer of the Borrower to the effect that to
the best of such officer’s knowledge and belief no Default has occurred during
the period covered by such statements or, if any such Default has occurred
during such period, setting forth a description of such Default and specifying
the action, if any, taken by the relevant Loan Party or its Subsidiary to remedy
the same. Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.23 (Financial Covenants);
(j)    (i) notice of any investment made pursuant to Section 8.9(e) and notice
of the repayment of any such investment, (ii) notice of the incurrence of any
Indebtedness permitted by Section 8.7(g) and Section 8.7(p), which such notice
shall include a pro forma calculation of the financial covenant set forth in
Section 8.23(b) (if such Indebtedness constitutes Subordinated Debt) or in
Section 8.23(a) (if such Indebtedness does not constitute Subordinated Debt);
and


‑80‑

--------------------------------------------------------------------------------





(k)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary of a Loan Party, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.5(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the internet at the following website address www.envestnet.com; or
(ii) such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
Section 8.6.    Inspection    . Each Loan Party shall, and shall cause each of
its Subsidiaries to, permit the Administrative Agent and each Lender, and each
of their duly authorized representatives and agents to visit and inspect any of
its Property, corporate books, and financial records, to examine and make copies
of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Loan Parties hereby authorize such accountants to discuss with the
Administrative Agent and such Lenders the finances and affairs of the Loan
Parties and their Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender may designate and, so long as no Default
exists, with reasonable prior notice to the Borrower; provided so long as no
Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for more than one such inspection or audit during each
calendar year (and the Borrower shall have no obligation to reimburse any Lender
for the cost of any such inspection or audit).
Section 8.7.    Borrowings and Guaranties    . No Loan Party shall, nor shall it
permit any of its Subsidiaries to, issue, incur, assume, create or have
outstanding any Indebtedness, or incur liabilities under any Hedging Agreement,
or be or become liable as endorser, guarantor, surety or otherwise for any
Indebtedness or undertaking of any Person, or otherwise agree to provide funds
for payment of the obligations of another, or supply funds thereto or invest
therein or otherwise assure a creditor of another against loss, or apply for or
become liable to the issuer of a letter of credit which supports an obligation
of another; provided, however, that the foregoing shall not restrict nor operate
to prevent:
(a)    the Secured Obligations of the Loan Parties and their Subsidiaries owing
to the Administrative Agent and the Lenders (and their Affiliates);


‑81‑

--------------------------------------------------------------------------------





(b)    purchase money indebtedness and Capitalized Lease Obligations of the Loan
Parties and their Subsidiaries in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding;
(c)    obligations of the Loan Parties and their Subsidiaries arising out of
interest rate, foreign currency, and commodity Hedging Agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;
(d)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(e)    (i) intercompany indebtedness from time to time owing between the Loan
Parties and (ii) intercompany indebtedness owing between Excluded Subsidiaries;
(f)    (i) intercompany indebtedness owing by an Excluded Subsidiary to a Loan
Party; provided that such indebtedness results from a Permitted Intercompany
Transfer, and (ii) intercompany indebtedness owing by a Loan Party to an
Excluded Subsidiary, provided that such indebtedness shall be subordinated to
the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent;
(g)    Subordinated Debt from time to time outstanding, provided that (i) no
Default exists or would result from the incurrence of such Subordinated Debt and
(ii) the Borrower shall be in compliance with the Total Leverage Ratio set forth
in Section 8.23(b) hereof on a pro forma basis after giving effect to the
incurrence of such Subordinated Debt;
(h)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding for all such Persons taken together not exceeding
$20,000,000;
(i)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty, liability or credit insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;
(j)    Indebtedness in respect of bids, trade contracts (other than for debt for
borrowed money), leases (other than Capitalized Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance, performance
and completion and return of money bonds, government contracts and similar
obligations, in each case, provided in the ordinary course of business;


‑82‑

--------------------------------------------------------------------------------





(k)    Indebtedness in respect of netting services, overdraft protection and
similar arrangements, in each case, in connection with cash management and
deposit accounts;
(l)    Indebtedness representing deferred compensation to directors, officers,
employees of any Loan Party or any Subsidiary of a Loan Party incurred in the
ordinary course of business;
(m)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(n)    Indebtedness arising from agreements of a Loan Party or its Subsidiaries
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with a
Permitted Acquisition and any Acquisition consummated prior to the date hereof;
(o)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions, provided that such Indebtedness exists at the time the Person
becomes a Subsidiary or at the time of such Permitted Acquisition and is not
created in contemplation of or in connection therewith;
(p)    unsecured indebtedness of the Loan Parties and their Subsidiaries;
provided, that (i) no Default exists or would result from the incurrence of such
indebtedness, (ii) such Indebtedness shall not be senior in right of payment to
the Obligations, (iii) such Indebtedness shall not include notes that can be
converted into equity, and (iv) the Borrower shall be in compliance with the
Senior Leverage Ratio set forth in Section 8.23(a) hereof on a pro forma basis
after giving effect to the incurrence of such indebtedness;
(q)    Indebtedness existing on the date hereof and set forth in Schedule 8.7
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other amount paid, and reasonable fees and expenses
incurred, in connection with such extension, renewal or replacement;
(r)    Guarantees (i) by the Borrower of Indebtedness otherwise permitted
hereunder of any Subsidiary and (ii) by any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any other Subsidiary, including any
Indebtedness constituting Permitted Refinancing Indebtedness permitted pursuant
to clause (u) below;
(s)    indebtedness of PBS to any Loan Party, provided that any such
indebtedness shall be not permitted hereunder if such investment exceeds the PBS
Limit and is outstanding


‑83‑

--------------------------------------------------------------------------------





for more than seven (7) Business Days (or, if the requirements of PBS change
after the Closing Date pursuant to law, rule, regulation or order or pursuant to
the requirements of any clearing corporation or broker, such longer period as
the Administrative Agent may approve from time to time);
(t)    customary indemnification obligations in favor of buyers of assets in
connection with dispositions not prohibited hereunder; and
(u)    the Convertible Notes and any Permitted Refinancing Indebtedness in
respect thereof.
Section 8.8.    Liens    . No Loan Party shall, nor shall it permit any of its
Subsidiaries to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person (including, without limitation, all
intellectual property and intangible technology assets, including the platform
software of such Person); provided, however, that the foregoing shall not apply
to nor operate to prevent:
(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with bids, tenders,
contracts, surety bonds or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
(c)    judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;
(d)    Liens on property of any Loan Party or any Subsidiary of a Loan Party
created solely for the purpose of securing indebtedness permitted by
Section 8.7(b), representing or incurred to finance the purchase price of such
Property, provided that no such Lien shall


‑84‑

--------------------------------------------------------------------------------





extend to or cover other Property of such Loan Party or such Subsidiary other
than the respective Property so acquired (and accessions thereto), and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon, and as increased in connection with any refinancing thereof
by an amount equal to a reasonable premium or other amount paid, and reasonable
fees and expenses incurred, in connection with such refinancing;
(e)    any interest or title of a lessor under any operating lease, including
the filing of Uniform Commercial Code financing statements solely as a
precautionary measure in connection with operating leases entered into by any
Loan Party or any Subsidiary of a Loan Party in the ordinary course of its
business;
(f)    easements, rights‑of‑way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of any Loan Party or any Subsidiary of a Loan
Party;
(g)    bankers’ Liens, rights of setoff and other similar Liens (including under
Section 4‑210 of the Uniform Commercial Code) in one or more deposit accounts
maintained by any Loan Party or any Subsidiary of a Loan Party, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non‑consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
(h)    non‑exclusive licenses of intellectual property granted in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of any Loan Party or any Subsidiary of a Loan Party;
(i)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted by Section 8.7(l);
(j)    Liens (i) on cash advances in favor of the seller of any Property to be
acquired in a Permitted Acquisition to be applied against the purchase price for
such Property, or (ii) consisting of an agreement to dispose of any Property in
a disposition permitted under


‑85‑

--------------------------------------------------------------------------------





Section 8.10, in each case, solely to the extent such Acquisition or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(k)    Liens on Property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Loan Party or any
Subsidiary of a Loan Party to the extent permitted hereunder (and not created in
anticipation or contemplation thereof) and securing Indebtedness permitted under
Section 8.7(n); provided that such Liens do not extend to Property not subject
to such Liens at the time of acquisition;
(l)    Liens and rights of setoff of securities intermediaries in respect of
securities accounts maintained in the ordinary course of business; and
(m)    Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.
Section 8.9.    Investments, Acquisitions, Loans and Advances    . No Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
make, retain or have outstanding any investments (whether through purchase of
stock or obligations or otherwise) in, or loans or advances to (other than for
travel advances and other similar cash advances made to employees in the
ordinary course of business and other than accounts receivable arising in the
ordinary course of business), any other Person, or make any Acquisition,
including any of the foregoing by way of division; provided, however, that the
foregoing shall not apply to nor operate to prevent:
(a)    investments in Cash Equivalents;
(b)    existing investments in their respective Subsidiaries outstanding on the
Closing Date;
(c)    (i) intercompany loans and advances made by one Loan Party to another
Loan Party, and (ii) intercompany loans and advances made by one Excluded
Subsidiary to another Excluded Subsidiary;
(d)    investments constituting Permitted Intercompany Transfers;
(e)    investments in PBS, provided that any such investment shall not be
permitted hereunder if such investment exceeds the PBS Limit and is outstanding
for more than seven (7) Business Days (or, if the requirements of PBS change
after the Closing Date pursuant to law, rule, regulation or order or pursuant to
the requirements of any clearing corporation or broker, such longer period as
the Administrative Agent may approve from time to time);


‑86‑

--------------------------------------------------------------------------------





(f)    investments by any Loan Party and its Subsidiaries in connection with
interest rate, foreign currency, and commodity Hedging Agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;
(g)    promissory notes and other non‑cash consideration received in connection
with dispositions permitted by Section 8.10;
(h)    investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon foreclosure
with respect to any secured investment or other transfer of title with respect
to any secured investment;
(i)    Permitted Acquisitions;
(j)    Guarantees constituting Indebtedness permitted by Section 8.7;
(k)    bank deposits and securities accounts in the ordinary course of business;
(l)    non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of Property permitted by this
Agreement;
(m)    investments made by PBS in the ordinary course of business;
(n)    investments listed on Schedule 8.9 as of the Closing Date;
(o)    other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $25,000,000 in the
aggregate at any one time outstanding; and
(p)    investments by one or more of the Loan Parties in the following: (i) [ ]
in an aggregate amount not to exceed 3,000,000; (ii) [ ]in an aggregate amount
not to exceed 2,000,000, (iii) [ ]in an aggregate amount not to exceed
2,500,000, (iv) [ ] in an aggregate amount not to exceed $5,000,000, and (v) [ ]
in an aggregate amount not to exceed 25,000,000; provided, that any amount of
the investments in the preceding clauses (i) through (v) that are in excess of
the maximum amounts set forth therein shall be allocated to the investments
permitted in clause (o) above to the extent such amounts are available
thereunder;


‑87‑

--------------------------------------------------------------------------------





provided that (i) any investment that when made complies with the requirements
of the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such investment if made thereafter would not comply with
such requirements and (ii) any investment that is denominated in a currency
other than U.S. Dollars and that was permitted at the time of investment by this
covenant shall not violate this covenant thereafter due to any fluctuation in
currency values. In determining the amount of investments, acquisitions, loans,
and advances permitted under this Section, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), and loans and advances shall be taken at
the principal amount thereof then remaining unpaid.
Section 8.10.    Mergers, Consolidations and Sales    . No Loan Party shall, nor
shall it permit any of its Subsidiaries to, be a party to any merger,
consolidation, division or amalgamation, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:
(a)    the sale or lease of inventory, or the granting of licenses, sublicenses,
leases or subleases, in each case in the ordinary course of business;
(b)    the sale, transfer, lease or other disposition of Property (i) of any
Loan Party to another Loan Party, (ii) of any Excluded Subsidiary to another
Excluded Subsidiary, or (iii) constituting a Permitted Intercompany Transfer so
long as such Permitted Intercompany Transfer is in compliance with Section 8.16;
(c)    the merger of any Subsidiary into a Loan Party; provided that, in the
case of any merger involving (i) the Borrower, the Borrower is the corporation
surviving the merger or (ii) a Loan Party (other than the Borrower) and an
Excluded Subsidiary, such Loan Party shall be the Person surviving the merger;
(d)    the merger of any Excluded Subsidiary into any other Excluded Subsidiary;
(e)    the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
(f)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the relevant Loan Party or its
Subsidiary, has become unnecessary, obsolete or worn out, and which is disposed
of in the ordinary course of business;


‑88‑

--------------------------------------------------------------------------------





(g)    sales of Cash Equivalents in the ordinary course of business and for fair
market value;
(h)    the sale by PBS of securities or other financial assets in the ordinary
course of business;
(i)    the unwinding of any Hedging Agreement;
(j)    the lapse or abandonment of intellectual property in the ordinary course
of business;
(k)    any single transaction or series of related transactions that involves
assets or equity interests having a fair market value of less than $1,000,000;
(l)    transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
(m)    terminations of leases, subleases, licenses and sublicenses by the
Borrower or any of its Subsidiaries in the ordinary course of business;
(n)    sales by the Borrower or any of its Subsidiaries of immaterial non-core
assets acquired in connection with an Acquisition which are not used in the
business of the Borrower and its Subsidiaries;
(o)    the statutory division of any Subsidiary so long as after giving to such
division, the Borrower has satisfied the requirements set forth in Section 8.18
hereof;
(p)    the Disposition of Property of any Loan Party or any Subsidiary of a Loan
Party (including any Disposition of Property as part of a sale and leaseback
transaction or the equity interest held in a Subsidiary) so long as (i) such
Disposition shall be made for fair value, (ii) at least 75% of the total
consideration received therefor shall consist of cash or Cash Equivalents, and
(iii) No Default exists or would result therefrom; and
(q)    any Permitted Acquisition.
Section 8.11.    Maintenance of Subsidiaries    . No Loan Party shall assign,
sell or transfer, nor shall it permit any of its Subsidiaries to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary (other than any Excluded Subsidiaries); provided, however, that the
foregoing shall not operate to prevent: (a) the issuance, sale, and transfer to
any person of any shares of capital stock of a Subsidiary solely for the purpose
of qualifying, and to the extent


‑89‑

--------------------------------------------------------------------------------





legally necessary to qualify, such person as a director of such Subsidiary, (b)
any transaction permitted by Section 8.10(c), (d), (k), (p) or (q) above, and
(c) Liens on the capital stock or other equity interests of Subsidiaries granted
to the Administrative Agent pursuant to the Collateral Documents.
Section 8.12.    Dividends and Certain Other Restricted Payments    . No Loan
Party shall, nor shall it permit any of its Subsidiaries to, (a) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests),
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, or (c) make any voluntary prepayment on
account of any Subordinated Debt or effect any voluntary redemption thereof with
cash on hand and/or the proceeds of a Loan hereunder (collectively referred to
herein as “Restricted Payments”); provided, however, that the foregoing shall
not operate to prevent:
(i)    the making of dividends or distributions by any Wholly-Owned Subsidiary
to the Borrower or any of its Subsidiaries;
(ii)    the making of Restricted Payments by any Subsidiary that is not a
Wholly‑Owned Subsidiary so long as (A) no Default exists or would result from
making such Restricted Payment and (B) such Restricted Payment is made to the
equity holders of such Subsidiary on a pro rata basis based upon the percentage
of equity in such Subsidiary held by such Subsidiary’s equity holders;
(iii)    the making of Restricted Payments by any Loan Party or Subsidiary
(other than Restricted Payments made by a Wholly-Owned Subsidiary to a Loan
Party), provided that if the Total Leverage Ratio (as determined by the
financial statements delivered to the Administrative Agent pursuant to Section
8.5(a) or (b) hereof immediately prior to such Restricted Payment) is equal to
or greater than 2.00 to 1.0 after giving pro forma effect to such Restricted
Payment and any Indebtedness incurred in connection therewith, then such
Restricted Payments shall only be permitted so long as (A) no Default exists or
would result from making such Restricted Payment, and (B) the aggregate amount
of such Restricted Payments for the four consecutive fiscal quarters ending
immediately prior to the making of such Restricted Payment do not exceed 50% of
the amount by which Adjusted EBITDA for the same four consecutive fiscal quarter
period exceeds $50,000,000; and
(iv)    the making of Restricted Payments by any Loan Party or Subsidiary (other
than Restricted Payments made by a Wholly-Owned Subsidiary to a Loan Party),
provided that if the Total Leverage Ratio (as determined by the financial
statements delivered to the


‑90‑

--------------------------------------------------------------------------------





Administrative Agent pursuant to Section 8.5(a) or (b) hereof immediately prior
to such Restricted Payment) is less than 2.00 to 1.0 after giving pro forma
effect to such Restricted Payment and any Indebtedness incurred in connection
therewith, then such Restricted Payments shall only be permitted so long as no
Default exists or would result from making such Restricted Payment.
Except with respect to Restricted Payments on account of any Subordinated Debt
set forth in clause (c) above and without limiting any other provision contained
herein and the other Loan Documents (including Section 8.22 hereof), payments
made on account of any Indebtedness that can be converted into equity (including
payments to redeem such Indebtedness prior its maturity date) shall not be
deemed a Restricted Payment for purposes of this Section 8.12 until such
Indebtedness is converted into equity.
Section 8.13.    ERISA    . Each Loan Party shall, and shall cause each of its
Subsidiaries and any member of its Controlled Group to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed would reasonably be expected to result in the
imposition of a Lien against any of its Property or the property of any member
of its Controlled Group. Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each Lender of:
(a) the occurrence of any Reportable Event with respect to a Plan or
Multiemployer Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or Multiemployer Plan or appointment of a trustee
therefor, (c) its or any member of its Controlled Group’s intention to terminate
or withdraw from any Plan or Multiemployer Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by any Loan
Party or any Subsidiary of a Loan Party of any material liability, fine or
penalty, or any material increase in the contingent liability of any Loan Party
or any Subsidiary of a Loan Party with respect to any post‑retirement Welfare
Plan benefit, which, in any case, could reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate.
Section 8.14.    Compliance with Laws    . (a) Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property (other than Liens permitted pursuant to Section 8.8
hereof and with respect to Permitted Sales and Use Tax Obligations).
(b)    Without limiting Section 8.14(a) above, each Loan Party shall, and shall
cause each of its Subsidiaries to, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect: (i) comply in all material respects
with, and maintain each of the Premises in compliance in all material respects


‑91‑

--------------------------------------------------------------------------------





with, all applicable Environmental Laws; (ii) require that each tenant and
subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for the operation of their business and each
of the Premises; (iv) cure any material violation by it or at any of the
Premises of applicable Environmental Laws; (v) not allow the presence or
operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to applicable Environmental Law; (vi) not manufacture, use, generate, transport,
treat, store, Release, dispose or handle any Hazardous Material (or allow any
tenant or subtenant to do any of the foregoing) at any of the Premises except in
the ordinary course of its business, in de minimis amounts, and in compliance
with all applicable Environmental Laws; (vii) within ten (10) Business Days
notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with any
Loan Party or any Subsidiary of a Loan Party or any of the Premises: (1) any
material Environmental Liability; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability of any Premises arising from or in
connection with any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other corrective or response action necessary to remove,
remediate, clean up, correct or abate any material Release, threatened Release
or violation of any applicable Environmental Law; (ix) abide by and observe any
restrictions on the use of the Premises imposed by any Governmental Authority as
set forth in a deed or other instrument affecting any Loan Party’s or any of its
Subsidiary’s interest therein; and (x) perform, satisfy, and implement any
operation, maintenance or corrective actions or other requirements of any
Governmental Authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any Governmental Authority under
any Environmental Law.
Section 8.15.    Compliance with Anti-Corruption Laws and OFAC Sanctions
Programs    . (a) Each Loan Party shall at all times comply in all material
respects with the requirements of all OFAC Sanctions Programs applicable to such
Loan Party and shall cause each of its Subsidiaries to comply in all material
respects with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.
(b)    Each Loan Party shall provide the Administrative Agent and the Lenders
(i) any information regarding the Loan Parties and their Subsidiaries necessary
for the Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs, and (ii) without limiting


‑92‑

--------------------------------------------------------------------------------





the foregoing, notification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein.
(c)    If any Loan Party obtains actual knowledge or receives any written notice
that any Loan Party, or any Subsidiary of any Loan Party, or any officer or
director of any Loan Party or that any Person that owns or controls any such
Person is the target of any OFAC Sanctions Programs or is located, organized or
resident in a country or territory that is, or whose government is, the subject
of any OFAC Sanctions Programs (such occurrence, an “OFAC Event”), such Loan
Party shall promptly (i) give written notice to the Administrative Agent and the
Lenders of such OFAC Event, and (ii) comply in all material respects with all
applicable laws with respect to such OFAC Event (regardless of whether the
target Person is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent and the Lenders taking any
and all steps the Administrative Agent or the Lenders deem necessary, in their
sole but reasonable discretion, to avoid violation of all applicable laws with
respect to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).
(d)    No Loan Party will, directly or, to any Loan Party’s knowledge,
indirectly, use the proceeds of the Revolving Facility, or lend, contribute or
otherwise make available such proceeds to any other Person, (i) to fund any
activities or business of or with any Person or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
any OFAC Sanctions Programs, or (ii) in any other manner that would result in a
violation of OFAC Sanctions Programs or Anti‑Corruption Laws by any Person
(including any Person participating in the Revolving Facility, whether as
underwriter, lender, advisor, investor, or otherwise).
(e)    No Loan Party will, nor will it permit any Subsidiary to, violate any
Anti‑Corruption Law in any material respect.
(f)    Each Loan Party will maintain in effect policies and procedures designed
to ensure compliance with applicable Anti-Corruption Laws and OFAC Sanctions
Programs by the Loan Parties, their Subsidiaries, and their respective (i)
directors, officers and employees and (ii) agents that are under the supervision
of, or acting at the direction of, a Loan Party or one of its Subsidiaries.
Section 8.16.    Burdensome Contracts With Affiliates    . No Loan Party shall,
nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to such Loan Party or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction


‑93‑

--------------------------------------------------------------------------------





shall not apply to (a) transactions between or among the Loan Parties, and (b)
contracts, agreements and business arrangements between a Loan Party and an
Excluded Subsidiary where the purchase price is the cost of such goods or
services being provided pursuant to such contracts, agreements and business
arrangements.
Section 8.17.    No Changes in Fiscal Year    . The fiscal year of the Borrower
and its Subsidiaries (excluding Envestnet India, whose fiscal year ends on March
31 of each year) ends on December 31 of each year; and the Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year from its present
basis except that Envestnet India may change its fiscal year end to December 31
of each year.
Section 8.18.    Formation of Subsidiaries    . Promptly upon the formation or
acquisition of any Subsidiary (including by division), the Loan Parties shall
provide the Administrative Agent and the Lenders notice thereof (at which time
Schedule 6.2 shall be deemed amended to include reference to such Subsidiary).
If such newly formed or acquired Subsidiary is not an Excluded Subsidiary, the
Loan Parties shall promptly cause such Subsidiary to execute and deliver a
Guaranty Agreement (including an Additional Guarantor Supplement in the form
attached hereto as Exhibit F or such other form reasonably acceptable to the
Administrative Agent) and otherwise comply with the requirements of Sections 11
and 12.
Section 8.19.    Change in the Nature of Business    . No Loan Party shall, nor
shall it permit any of its Subsidiaries to, engage in any business or activity
if as a result the general nature of the business of such Loan Party or any of
its Subsidiaries would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date.
Section 8.20.    Use of Proceeds; Acquisition of Company Stock    . The Borrower
shall use the credit extended under this Agreement solely for the purposes set
forth in, or otherwise permitted by, Section 6.4. The Borrower shall not use the
proceeds from any Credit Event to purchase (i) the Convertible Notes issued by
the Borrower unless the Borrower immediately retires such Convertible Notes or
(ii) Company Stock (other than Convertible Notes) if such purchase is in or will
cause a violation of Regulation U.
Section 8.21.    No Restrictions    . Except as provided herein, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party or any
Subsidiary of a Loan Party to: (a) pay dividends or make any other distribution
on any Subsidiary’s capital stock or other equity interests owned by such Loan
Party or any other Subsidiary, (b) pay any indebtedness owed to any Loan Party
or any other Subsidiary, (c) make loans or advances to any Loan Party or any
Subsidiary, (d) transfer any of its Property to any Loan


‑94‑

--------------------------------------------------------------------------------





Party or any other Subsidiary, or (e) guarantee the Secured Obligations and/or
grant Liens on its assets to the Administrative Agent as required by the Loan
Documents; provided that the foregoing shall not apply to (i) restrictions and
conditions existing on the date hereof identified on Schedule 8.21 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (ii) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary or
any assets pending such sale; provided, such restrictions and conditions apply
only to the Subsidiary or such assets that are to be sold and such sale is
permitted hereunder, (iii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted hereunder and (iv) customary
provisions in leases and other contracts restricting the assignment thereof.
Section 8.22.    Subordinated Debt    . No Loan Party shall, nor shall it permit
any of its Subsidiaries to:
(a)     amend or modify any of the terms or conditions relating to Subordinated
Debt, provided, that any Permitted Refinancing Indebtedness shall not be deemed
an amendment or modification of the Convertible Notes,
(b)     make any voluntary prepayment of Subordinated Debt or effect any
voluntary redemption thereof other than (i) in connection with a refinancing
thereof made with the proceeds of equity, Subordinated Debt incurred under
Section 8.7(g), or Permitted Refinancing Indebtedness permitted pursuant to
Section 8.7(u) above or (ii) made with the Loan Parties’ cash on hand and/or the
proceeds of a Loan hereunder to the extent such voluntary prepayments or
redemptions are permitted pursuant to Section 8.12(iii) or (iv) above, or
(c)     make any payment on account of Subordinated Debt which is prohibited
under the terms of any instrument or agreement subordinating the same to the
Obligations.
Notwithstanding the foregoing, the Loan Parties or their Subsidiaries may agree
to a decrease in the interest rate applicable thereto or to a deferral of
repayment of any of the principal of or interest on the Subordinated Debt beyond
the current due dates therefor or to any other amendment, modification, waiver
or other change to the Subordinated Debt that is not materially adverse to the
Lenders.
Section 8.23.    Financial Covenants.    
(a)    Senior Leverage Ratio. The Borrower shall not, at any time, permit the
Senior Leverage Ratio to be greater than 3.0 to 1.0; provided, that the Borrower
may, upon written notice to the Administrative Agent on or prior to the
consummation of any Permitted Acquisition for which the


‑95‑

--------------------------------------------------------------------------------





Total Consideration exceeds $125,000,000, increase the maximum Senior Leverage
Ratio to 3.50 to 1.0 for the four fiscal quarters immediately following such
Permitted Acquisition. The foregoing notwithstanding, any temporary increase set
forth above shall not be available for more than four quarters in any six
quarter period and no more than two times during the term of the Revolving
Facility.
(b)    Total Leverage Ratio. The Borrower shall not, at any time, permit the
Total Leverage Ratio to be greater than 4.0 to 1.0; provided, that the Borrower
may, upon written notice to the Administrative Agent on or prior to the
consummation of any Permitted Acquisition for which the Total Consideration
exceeds $125,000,000, increase the maximum Total Leverage Ratio to 4.50 to 1.0
for the four fiscal quarters immediately following such Permitted Acquisition.
The foregoing notwithstanding, any temporary increase set forth above shall not
be available for more than four quarters in any six quarter period and no more
than two times during the term of the Revolving Facility.
(c)    Interest Coverage Ratio. The Borrower shall, at all times, maintain an
Interest Coverage Ratio of not less than 4.0 to 1.0.
(d)    Minimum Liquidity. The Borrower shall maintain Liquidity of not less than
(i) $50,000,000 as of June 30, 2019 and September 30, 2019, and (ii)
$100,000,000 as of December 31, 2022 and March 31, 2023.
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES.    

Section 9.1.    Events of Default    . Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    (i) default in the payment when due of all or any part of the principal
of any Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or of any Reimbursement Obligation; or (ii)
default in the payment when due of any interest on any Loan or of any fee or
other Obligation payable hereunder or under any other Loan Document, and such
failure shall continue unremedied for a period of five days;
(b)    default in the observance or performance of any covenant set forth in
Sections 8.5(h)(iii), 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.16, 8.17, 8.20, 8.21,
8.22 or 8.23 of this Agreement or default in the observance or performance of
any covenant set forth in Section 8.5 (other than Section 8.5(h)(iii)) for a
period of fifteen (15) days after the earlier of (i) the


‑96‑

--------------------------------------------------------------------------------





date on which such failure shall first become known to any Responsible Officer
of any Loan Party or (ii) written notice thereof is given to the Borrower by the
Administrative Agent;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within thirty (30) days after
the earlier of (i) the date on which such failure shall first become known to
any Responsible Officer of any Loan Party or (ii) written notice thereof is
given to the Borrower by the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    (i) any event occurs or condition exists (other than as described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations not be or shall cease to be in full
force and effect or is declared to be null and void, or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
hereof, other than in each case, the foregoing clauses (i) through (iii), so
long as a result of any act by any Lender or the Administrative Agent that
causes any UCC financing statement that is required to maintain the
Administrative Agent’s perfection in any Collateral to fail to maintain
perfection, or (iv) any Loan Party takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder, or (v) any Loan Party or any Subsidiary of a Loan
Party makes any payment on account of any Subordinated Debt which is prohibited
under the terms of any instrument subordinating such Subordinated Debt to any
Secured Obligations, or any subordination provision in any document or
instrument (including, without limitation, any intercreditor or subordination
agreement) relating to any Subordinated Debt shall cease to be in full force and
effect, or any Person (including the holder of any Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision;
(f)    default shall occur under any Material Indebtedness issued, assumed or
guaranteed by any Loan Party or any Significant Subsidiary, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall


‑97‑

--------------------------------------------------------------------------------





continue for a period of time sufficient to permit the acceleration of the
maturity of any such Material Indebtedness (whether or not such maturity is in
fact accelerated), or any such Material Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise);
(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party or any Significant Subsidiary, or against any of their
respective Property, in an aggregate amount for all such Persons in excess of
$10,000,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Significant Subsidiary to enforce any such
judgment;
(h)    any Loan Party or any Subsidiary of a Loan Party, or any member of its
Controlled Group, shall fail to pay when due, after the expiration of any
applicable grace period, an amount or amounts aggregating for all such Persons
in excess of $10,000,000 which it shall have become liable to pay to the PBGC, a
Plan or a Multiemployer Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $10,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any Loan Party or any Subsidiary of a Loan Party, or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
any Loan Party or any Subsidiary of a Loan Party, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    any Loan Party or any Significant Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy


‑98‑

--------------------------------------------------------------------------------





Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate or similar action in furtherance of any matter described in parts (i)
through (v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 9.1(k); or
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any Significant Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Loan Party or any Significant
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.
Section 9.2.    Non‑Bankruptcy Defaults.    ‑ When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. In addition, the Administrative Agent may exercise on
behalf of itself, the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents or
applicable law or equity when any such Event of Default has occurred and is
continuing. The Administrative Agent shall give notice to the Borrower under
Section 9.1(c) promptly upon being requested to do so by any Lender. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.


‑99‑

--------------------------------------------------------------------------------





Section 9.3.    Bankruptcy Defaults    . When any Event of Default described in
subsections (j) or (k) of Section 9.1 with respect to the Borrower has occurred
and is continuing, then all outstanding Loans shall immediately become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, the Borrower acknowledging and
agreeing that the Lenders would not have an adequate remedy at law for failure
by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit. In
addition, the Administrative Agent may exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or applicable law or equity when any such
Event of Default has occurred and is continuing.
Section 9.4.    Collateral for Undrawn Letters of Credit    . (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Section 2.3(b), 2.8(b), 2.13, 2.14,
9.2 or 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.
(b)    All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Secured Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders. Subject to the terms of Sections 2.13 and 2.14, if the
Borrower shall have


‑100‑

--------------------------------------------------------------------------------





made payment of all obligations referred to in subsection (a) above required
under Section 2.8(b), at the request of the Borrower the Administrative Agent
shall release to the Borrower amounts held in the Collateral Account so long as
at the time of the release and after giving effect thereto no Default exists.
After all Letters of Credit have expired or been cancelled and the expiration or
termination of all Revolving Credit Commitments, at the request of the Borrower,
the Administrative Agent shall release any remaining amounts held in the
Collateral Account following payment in full in cash of all Secured Obligations.
Section 9.5.    Post‑Default Collections    ‑. Anything contained herein or in
the other Loan Documents to the contrary notwithstanding (including, without
limitation, Section 2.8(b)), all payments and collections received in respect of
the Obligations and all proceeds of the Collateral and all payments made under
or in respect of the Guaranty Agreements received, in each instance, by the
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Revolving Credit Commitments
as a result of an Event of Default shall be remitted to the Administrative Agent
and distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Loan Parties
have agreed to pay the Administrative Agent under Section 13.4 (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding an amount of cash equal to 105% of
the then outstanding amount of all such L/C Obligations), and Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;


‑101‑

--------------------------------------------------------------------------------





(d)    fourth, to the payment of all other unpaid Secured Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries arising under or pursuant to, or secured by, the Loan Documents
(including, without limitation, Bank Product Obligations) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and
(e)    finally, to the Loan Parties or whoever else may be lawfully entitled
thereto.
SECTION 10.
THE ADMINISTRATIVE AGENT    .

Section 10.1.    Appointment and Authority    . Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third‑party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 10.2.    Rights as a Lender    . The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
Section 10.3.    Action by Administrative Agent; Exculpatory Provisions    .
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:


‑102‑

--------------------------------------------------------------------------------





(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4, 9.5
and 13.3), or (ii) in the absence of its own bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Any such action taken or failure to act pursuant to
the foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender, or the L/C Issuer.


‑103‑

--------------------------------------------------------------------------------





(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
Section 10.4.    Reliance by Administrative Agent    . The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 10.5.    Delegation of Duties    . The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent. The Administrative Agent


‑104‑

--------------------------------------------------------------------------------





shall not be responsible for the negligence or misconduct of any sub‑agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.
Section 10.6.    Resignation of Administrative Agent    . (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. If on the Resignation Effective Date
no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 13.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


‑105‑

--------------------------------------------------------------------------------





Section 10.7.    Non‑Reliance on Administrative Agent and Other Lenders    . (a)
Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
(b)    Upon a Lender’s written request, the Administrative Agent agrees to
forward to such Lender, when complete, copies of any audit, inspection, or other
report prepared by or for the Administrative Agent with respect to the Borrower
or any Loan Party or the Collateral (herein, “Reports”). Each Lender hereby
agrees that (i) the Administrative Agent (A) makes no representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (B) shall not be liable for any
information contained in any Report; (ii) the Reports are not comprehensive
audits or inspections, and that any Person performing any such audit or
inspection will inspect only specific information regarding the Borrower and the
other Loan Parties and will rely significantly upon the books and records of
Borrower and the other Loan Parties, as well as on representations of personnel
of the Borrower and the other Loan Parties, and that the Administrative Agent
undertakes no obligation to update, correct or supplement the Reports; (iii) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (iv) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by the Administrative Agent or such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender. The Lenders acknowledge that the provisions set forth
in this Section 10.8(b) do not create an obligation on behalf of the Borrower
and the other Loan Parties.
Section 10.8.    L/C Issuer.     The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith. The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters


‑106‑

--------------------------------------------------------------------------------





of Credit as fully as if the term “Administrative Agent”, as used in this
Section 10, included the L/C Issuer with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to such L/C Issuer.
Any resignation by the Person then acting as Administrative Agent pursuant to
Section 10.6 shall also constitute its resignation or the resignation of its
Affiliate as L/C Issuer except as it may otherwise agree. If such Person then
acting as L/C Issuer so resigns, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Loans or fund risk participations in Reimbursement Obligations
pursuant to Section 2.3. Upon the appointment by the Borrower of a successor L/C
Issuer hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer
(other than any rights to indemnity payments or other amounts that remain owing
to the retiring L/C Issuer ), and (ii) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents other than with respect to its outstanding Letters of Credit, and
(iii) upon the request of the resigning L/C Issuer, the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.
Section 10.9.    Hedging Liability and Bank Product Obligations    . By virtue
of a Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 13.2, as the case may be, any Affiliate of such Lender with whom the
Borrower or any other Loan Party has entered into an agreement creating Hedging
Liability or Bank Product Obligations shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranty Agreements as more fully set forth in Section 9.5.
In connection with any such distribution of payments and collections, or any
request for the release of the Guaranty Agreements and the Administrative
Agent’s Liens in connection with the termination of the Revolving Credit
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranty Agreements and the Administrative Agent’s Liens.
Section 10.10.    Designation of Additional Agents    . The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or


‑107‑

--------------------------------------------------------------------------------





more of the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “book runners,” “lead arrangers,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.
Section 10.11.    Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral    . The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders,
the L/C Issuer, and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend or waive any
compliance with the Collateral Documents unless such amendment or waiver is
agreed to in writing by the Required Lenders in accordance with Section 13.3
hereof or as expressly permitted hereby or thereby. Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action to enforce its
Lien on the Collateral and to preserve and protect the Collateral as may be
directed by the Required Lenders. Unless and until the Required Lenders give
such direction, the Administrative Agent may (but shall not be obligated to)
take or refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders and L/C Issuer. Each Lender and L/C Issuer
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent. The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders, the L/C Issuer
or their Affiliates for any failure to monitor or maintain any portion of the
Collateral. The Lenders and L/C Issuer hereby irrevocably authorize (and each of
their Affiliates holding any Bank Product Obligations and Hedging Liability
entitled to the benefits of the Collateral shall be deemed to authorize) the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
the Administrative Agent (or any security trustee therefor) under the provisions
of the Uniform Commercial Code, including pursuant to Sections 9‑610 or 9‑620 of
the Uniform Commercial Code, at any sale thereof conducted under the provisions
of the United States Bankruptcy Code, including Section 363 of the United States
Bankruptcy Code, or at any sale or foreclosure conducted by the Administrative
Agent or any security trustee therefor (whether by judicial action or otherwise)
in accordance with applicable law. Except as otherwise specifically provided for
herein, no Lender, L/C Issuer, or their Affiliates, other than the
Administrative Agent, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under


‑108‑

--------------------------------------------------------------------------------





the Collateral Documents, it being understood and intended that no one or more
of the Lenders or L/C Issuer or their Affiliates shall have any right in any
manner whatsoever to affect, disturb or prejudice the Lien of the Administrative
Agent (or any security trustee therefor) under the Collateral Documents by its
or their action or to enforce any right thereunder, and that all proceedings at
law or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders, the L/C Issuer, and their
Affiliates. Each Lender and L/C Issuer is hereby appointed agent for the purpose
of perfecting the Administrative Agent’s security interest in assets which, in
accordance with Article 9 of the Uniform Commercial Code or other applicable law
can be perfected only by possession. Should any Lender or L/C Issuer (other than
the Administrative Agent) obtain possession of any Collateral, such Lender or
L/C Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.
Section 10.12.    Authorization to Release, Limit or Subordinate Liens or to
Release Guaranties    . The Administrative Agent is hereby irrevocably
authorized by each of the Lenders, the L/C Issuer, and their Affiliates to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 or which has otherwise been
consented to in accordance with Section 13.3), (b) release or subordinate any
Lien on Collateral consisting of goods financed with purchase money indebtedness
or under a Capital Lease to the extent such purchase money indebtedness or
Capitalized Lease Obligation, and the Lien securing the same, are permitted by
Sections 8.7(b) and 8.8(d), (c) reduce or limit the amount of the indebtedness
secured by any particular item of Collateral to an amount not less than the
estimated value thereof to the extent necessary to reduce mortgage registry,
filing and similar tax, (d) release Liens on the Collateral following
termination or expiration of the Revolving Credit Commitments and payment in
full in cash of the Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized to the satisfaction of
the Administrative Agent and relevant L/C Issuer) and, if then due, Hedging
Liability and Bank Product Obligations, and (e) release any Subsidiary from its
obligations as a Guarantor if such Person ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents. Upon the Administrative
Agent’s request, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of Property or to release any Person from its obligations as a Guarantor
under the Loan Documents.
If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Loan Party in a transaction permitted by this Agreement, the Liens created
by the Collateral Documents shall automatically terminate and be released with
respect to such Collateral, without the delivery of any


‑109‑

--------------------------------------------------------------------------------





instrument or performance of any act by any Person being necessary to give
effect thereto.  Upon the consummation of any such sale, transfer or other
disposal of Collateral, the Administrative Agent shall deliver to the Loan Party
all such Collateral held by the Administrative Agent under any Loan Document
and, at the reasonable request and sole expense of such Loan Party, execute and
deliver to such Loan Party releases or other documents necessary to evidence
such termination or release.  At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations under the Loan Documents in the
event that all the capital stock or other equity interests of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by this Agreement or such Guarantor is no longer required by the Loan Documents
to be a Guarantor; provided that the Borrower shall have delivered to the
Administrative Agent, at least 5 Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents.
Section 10.13.    Authorization of Administrative Agent to File Proofs of
Claim    . In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 3.1, 4.4, 4.5,
and 13.4) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements


‑110‑

--------------------------------------------------------------------------------





and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 3.1 and 13.4. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.
SECTION 11.
THE GUARANTEES    .

Section 11.1.    The Guarantees    . To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Revolving Credit Commitments and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
reasonably acceptable to the Administrative Agent) and the Borrower (as to the
Secured Obligations of another Loan Party) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and the L/C Issuer and their Affiliates, the due and punctual payment
of all present and future Secured Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, Hedging Liability guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations. In case of failure by the
Borrower or other obligor punctually to pay any Secured Obligations guaranteed
hereby, each Guarantor hereby unconditionally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrower or such obligor.
Section 11.2.    Guarantee Unconditional    . The obligations of each Guarantor
under this Section 11 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:


‑111‑

--------------------------------------------------------------------------------





(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which any Loan Party
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of any Loan Party or other obligor, regardless of what
obligations of any Loan Party or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against any Loan Party
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of applicable law or regulation purporting
to prohibit the payment by any Loan Party or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
subsection, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 11.


‑112‑

--------------------------------------------------------------------------------





Section 11.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    . Each Guarantor’s obligations under this Section 11 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
other Loan Parties under this Agreement and all other Loan Documents and, if
then outstanding and unpaid, all Hedging Liability and Bank Product Obligations
shall have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by any Loan Party or other obligor or any guarantor under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such Loan Party or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 11 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.
Section 11.4.    Subrogation    . Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) shall have
been paid in full subsequent to the termination of all the Revolving Credit
Commitments and expiration of all Letters of Credit. If any amount shall be paid
to a Guarantor on account of such subrogation rights at any time prior to the
later of (x) the payment in full of the Secured Obligations and all other
amounts payable by the Loan Parties hereunder and the other Loan Documents
(other than contingent indemnification obligations for which no claim has been
asserted) and (y) the termination of the Revolving Credit Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders, and the L/C Issuer (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and L/C Issuer (and their Affiliates) or be credited and
applied upon the Secured Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.
Section 11.5.    Subordination    . Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted).
During the existence of any Event of Default, subject to Section 11.4, any such
indebtedness, obligation, or liability of the Borrower or other Loan Party owing
to such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the Secured
Obligations and the proceeds thereof shall be paid over to the Administrative
Agent for


‑113‑

--------------------------------------------------------------------------------





application to the Secured Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Section 11.
Section 11.6.    Waivers    . Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person against
the Borrower or any other Loan Party or other obligor, another guarantor, or any
other Person.
Section 11.7.    Limit on Recovery    . Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 11 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
Section 11.8.    Stay of Acceleration    . If acceleration of the time for
payment of any amount payable by the Borrower or other Loan Party or other
obligor under this Agreement or any other Loan Document, or under any agreement
relating to Hedging Liability or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request or otherwise with the consent of the Required Lenders.
Section 11.9.    Benefit to Guarantors    . The Loan Parties are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of the Borrower and the other Loan Parties has a direct impact
on the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.
Section 11.10.    Keepwell    . Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 11.3. Each
Qualified


‑114‑

--------------------------------------------------------------------------------





ECP Guarantor intends that this Section constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
SECTION 12.
COLLATERAL.

Section 12.1.    Collateral    . The Secured Obligations shall be secured by
valid, perfected, and enforceable Liens on all right, title, and interest of
each Loan Party in all of its personal property and fixtures, whether now owned
or hereafter acquired or arising, and all proceeds thereof; provided, however,
that (i) the Collateral shall not include Excluded Property and (ii) Liens on
assets of any Loan Party located outside of the United States shall not be
perfected. Each Loan Party acknowledges and agrees that the Liens on the
Collateral shall be granted to the Administrative Agent for the benefit of the
holders of the Secured Obligations and shall be valid and perfected first
priority Liens (to the extent perfection by filing, registration, recordation,
possession or control is required herein or in any other Loan Document) subject
to the proviso appearing at the end of the preceding sentence and to Liens
permitted by Section 8.8, in each case pursuant to one or more Collateral
Documents from such Persons, each in form and substance satisfactory to the
Administrative Agent.
Section 12.2.    Depository Banks    . Each Loan Party shall maintain the
Administrative Agent (or one of its Affiliates) as its primary depository bank,
including for its principal operating, administrative, cash management, lockbox
arrangements, collection activity, and other deposit accounts for the conduct of
its business. Except for Excluded Accounts, all deposit accounts of a Loan Party
shall be maintained with the Administrative Agent or other financial
institutions to the extent such deposit accounts are subject to control
agreements in favor of Administrative Agent on terms reasonably satisfactory to
Administrative Agent.
Section 12.3.    Further Assurances    . Each Loan Party agrees that it shall,
from time to time at the request of the Administrative Agent, execute and
deliver such documents and do such acts and things as the Administrative Agent
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral. In the event any Loan Party forms or acquires any other
Subsidiary after the date hereof, except as otherwise provided in the definition
of Guarantor, the Loan Parties shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty Agreement
and such Collateral Documents as the Administrative Agent may then require to
the extent required pursuant to the Loan Documents, and the Loan Parties shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.


‑115‑

--------------------------------------------------------------------------------





SECTION 13.
MISCELLANEOUS    .

Section 13.1.    Notices    .
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower or any other Loan Party, to it at 35 East Wacker
Drive, Suite 2400, Chicago, Illinois 60601, Attention of Chief Financial Officer
(Facsimile No. (312) 827-2801; Telephone No. (312) 287-3998);
(ii)    if to the Administrative Agent, to Bank of Montreal at 115 South LaSalle
Street, Chicago, Illinois 60603, Attention of Nicholas Buckingham (Facsimile
No. (312) 765-8201; Telephone No. (312) 461‑4657;
(iii)    if to BMO Harris Bank N.A. in its capacity as L/C Issuer, to it at
115 South LaSalle Street, Chicago, Illinois 60603, Attention of Nicholas
Buckingham (Facsimile No. (312) 765-8201; Telephone No. (312) 461‑4657), and if
to any other L/C Issuer, to it at the address provided in writing to the
Administrative Agent and the Borrower at the time of its appointment as an L/C
Issuer hereunder; and
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Sections 2.2, 2.3 and 2.6 if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other


‑116‑

--------------------------------------------------------------------------------





communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform. (i) Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the L/C Issuers and the other Lenders by posting the Communications
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications (as defined
below). No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non‑infringement of third‑party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower or the other Loan Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any L/C Issuer
by means of electronic communications pursuant to this Section, including
through the Platform.


‑117‑

--------------------------------------------------------------------------------





Section 13.2.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitments and the Loans at
the time owing to it (in each case with respect to the Revolving Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitments
are not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is


‑118‑

--------------------------------------------------------------------------------





continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and
(C)    the consent of L/C Issuer shall be required for any assignment in respect
of the Revolving Facility that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming


‑119‑

--------------------------------------------------------------------------------





a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not


‑120‑

--------------------------------------------------------------------------------





comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any other Loan Party or
any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitments and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the L/C Issuers and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.8 with respect to
any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.12 and 4.7 as if it were an assignee under


‑121‑

--------------------------------------------------------------------------------





paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.12 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.7 (Sharing of Payments by
Lenders) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 13.3.    Amendments.     Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or the L/C Issuer, as
applicable; provided that:
(i)    no amendment or waiver pursuant to this Section 13.3 shall (A) increase
any Revolving Credit Commitment of any Lender without the consent of such Lender
or (B) reduce the amount of or postpone the date for any scheduled payment of
any principal


‑122‑

--------------------------------------------------------------------------------





of or interest on any Loan or of any Reimbursement Obligation or of any fee
payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan or Letter of Credit (or
participate therein) hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the default rate provided in
Section 2.9 or to waive any obligation of the Borrower to pay interest or fees
at the default rate as set forth therein or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest or any fee payable hereunder;
(ii)    no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.3, change Section 13.7 in a manner that would
affect the ratable sharing of setoffs required thereby, change the application
of payments contained in Section 5.1 or 9.5, release any Guarantor that is a
Significant Subsidiary or all or substantially all of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document;
(iii)    no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender affected thereby, extend the Revolving Credit Termination
Date, or extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Termination Date; and
(iv)    no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.
Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Credit Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, (2) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, (3) guarantees, collateral security documents
and related documents executed by the Borrower or any other Loan Party in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any


‑123‑

--------------------------------------------------------------------------------





Lender if such amendment, supplement or waiver is delivered in order to
(x) comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
documents or other document to be consistent with this Agreement and the other
Loan Documents, and (4) the Borrower and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrower and the Administrative Agent to effect the provisions of
Section 2.15.
Section 13.4.    Costs and Expenses; Indemnification    .
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one firm of counsel for the Administrative Agent) in connection
with the syndication of the Revolving Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) including, without limitation, such fees and expenses incurred
in connection with (x) the creation, perfection or protection of the Liens under
the Loan Documents (including all search, filing and recording fees) and (y)
insurance reviews, audits and inspections as provided herein, (ii) all
reasonable and documented out‑of‑pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of (i)
one firm of counsel for the Administrative Agent, the Lenders and the L/C
Issuers, taken as a whole, (ii) if reasonably necessary, a single local counsel
for the Administrative Agent, the Lenders and the L/C Issuers, taken as a whole,
in each relevant jurisdiction, and (iii) solely in the case of conflict of
interest, one additional counsel in each jurisdiction for the affected parties
seeking indemnification, taken as a whole) (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder).
(b)    Indemnification by the Loan Parties. Each Loan Party shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities


‑124‑

--------------------------------------------------------------------------------





and related expenses (including (i) the reasonable and documented fees and
expenses of one firm of counsel for all Indemnitees, taken as a whole, (ii) if
reasonably necessary, a single local counsel for all Indemnitees, taken as a
whole, in each relevant jurisdiction, and (iii) solely in the case of conflict
of interest, one additional counsel in each jurisdiction for the affected
Indemnitees, taken as a whole), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any third party or the Borrower
or any other Loan Party) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub‑agent thereof), any and L/C Issuer, and
their Related Parties, the administration and enforcement of this Agreement and
the other Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any other Loan Party as a debtor thereunder), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any Environmental Claim
or Environmental Liability, including with respect to the actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, related in any way to any
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (including, without limitation, any settlement
arrangement arising from or relating to the foregoing); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Affiliates or any of its or their respective officers,
directors, employees, agents or advisors (which, in the case of such agents or
advisors are acting at the express direction of such Indemnitee), (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) relate to any proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee, other than claims against
Bank of Montreal in its capacity in fulfilling its role as an agent or arranger
or any other similar role under the Revolving


‑125‑

--------------------------------------------------------------------------------





Facility. This subsection (b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non‑Tax
claim.
(c)    Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by any of them to the Administrative Agent (or any
sub‑agent thereof), any L/C Issuer or any Related Party or (ii) any liabilities,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever are imposed on, incurred by, or
asserted against, Administrative Agent, the L/C Issuer or a Related Party in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted to be taken by Administrative Agent, the L/C Issuer
or a Related Party in connection therewith, then, in each case, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such L/C Issuer or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to any L/C Issuer solely in its capacity as such, only
the Lenders party to the Revolving Facility shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Lenders’ pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each such Lender’s share of the
Revolving Credit Exposure at such time); and provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent) or such L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub‑agent) or such L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 13.15.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.


‑126‑

--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section shall be payable not later
than five days after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 13.5.    No Waiver, Cumulative Remedies.     No delay or failure on the
part of the Administrative Agent, the L/C Issuer, or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
Section 13.6.    Right of Setoff    . In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, if an Event of Default shall have occurred and be
continuing, with the prior written consent of the Administrative Agent, each
Lender, each L/C Issuer, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such L/C Issuer or any such Affiliate, to or for the credit or the account of
the Borrower or any other Loan Party against any and all of the obligations of
the Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.13 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may


‑127‑

--------------------------------------------------------------------------------





have. Each Lender and L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 13.7.    Sharing of Payments by Lenders.     If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Section 13.8.    Survival of Representations.     All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.


‑128‑

--------------------------------------------------------------------------------





Section 13.9.    Survival of Indemnities.     All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 4.1,
4.4, 4.5, and 13.4, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.
Section 13.10.    Counterparts; Integration; Effectiveness    .
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. For purposes of determining compliance
with the conditions specified in Section 7.2, each Lender and L/C Issuer that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender or L/C Issuer unless the Administrative Agent shall have received notice
from such Lender or L/C Issuer prior to the Closing Date specifying its
objection thereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 13.11.    Headings.     Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.


‑129‑

--------------------------------------------------------------------------------





Section 13.12.    Severability of Provisions.     Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
Section 13.13.    Construction    . The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries. NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS. In the event any
provision of any other Loan Document conflicts with the provisions set forth in
this Agreement, the provisions of this Agreement shall control.
Section 13.14.    Excess Interest    . Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to


‑130‑

--------------------------------------------------------------------------------





reflect such reduction in the relevant interest rate, and (e) neither the
Borrower nor any guarantor or endorser shall have any action against the
Administrative Agent or any Lender for any damages whatsoever arising out of the
payment or collection of any Excess Interest. Notwithstanding the foregoing, if
for any period of time interest on any of Borrower’s Obligations is calculated
at the Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.
Section 13.15.    Lender’s and L/C Issuer’s Obligations Several    . The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders or
L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.
Section 13.16.    No Advisory or Fiduciary Responsibility    . In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (a) (i) no
fiduciary, advisory or agency relationship between any Loan Party and its
Subsidiaries and the Administrative Agent, the L/C Issuer, or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent, the L/C Issuer, or any Lender has advised or is advising
any Loan Party or any of its Subsidiaries on other matters, (ii) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the L/C Issuer, and the Lenders are arm’s‑length commercial transactions
between such Loan Parties, on the one hand, and the Administrative Agent, the
L/C Issuer, and the Lenders, on the other hand, (iii) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent, the L/C Issuer, and the Lenders each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party, or any other Person; (ii) none
of the Administrative Agent, the L/C Issuer, and the Lenders has any obligation
to any Loan Party with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party, and none of the Administrative Agent, the L/C
Issuer, and the Lenders has any obligation to disclose any of such interests to
any Loan Party. To the fullest extent


‑131‑

--------------------------------------------------------------------------------





permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the L/C Issuer, and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 13.17.    Governing Law; Jurisdiction; Consent to Service of
Process    . (a) THIS AGREEMENT, THE REVOLVING NOTES AND THE OTHER LOAN
DOCUMENTS, AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE CONSTRUED
AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that the Administrative Agent, the L/C Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any Guarantor or
its respective properties in the courts of any jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 13.17(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document, in
the manner provided for notices (other than telecopy or e‑mail) in Section 13.1.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.


‑132‑

--------------------------------------------------------------------------------





Section 13.18.    Waiver of Jury Trial    . EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 13.19.    USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.
Section 13.20.     Confidentiality    . Each of the Administrative Agent, the
Lenders and the L/C Issuers agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the Borrower shall be
promptly notified thereof (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, prior to disclosure); (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder;


‑133‑

--------------------------------------------------------------------------------





(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Revolving Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility; (h) with the
consent of the Borrower; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from a Loan Party or any of its Subsidiaries relating to a
Loan Party or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by a
Loan Party or any of its Subsidiaries; provided that, in the case of information
received from a Loan Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 13.21.    Amendment and Restatement    . This Agreement amends and
restates the Existing Credit Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Existing Credit Agreement or the
indebtedness, obligations and liabilities of the Loan Parties evidenced or
provided for thereunder. Without limiting the generality of the foregoing, each
Loan Party agrees that notwithstanding the execution and delivery of this
Agreement, (i) the previous grant to the Administrative Agent, for the benefit
of the Lenders, of a first priority lien on certain assets of the Loan Parties,
including a pledge of the capital stock and other equity interests of certain of
its Subsidiaries pursuant to the Existing Security Agreement, and (ii) the
Guaranties previously granted to the Administrative Agent by the Guarantors
pursuant to the Guaranty Agreements, in each case, shall be and remain in full
force and effect and that any rights and remedies of the Administrative Agent
thereunder and obligations of the Loan Parties thereunder shall be and remain in
full force and effect, shall not be affected, impaired or discharged thereby and
shall secure all of the Loan Parties’ indebtedness, obligations and liabilities
to the Administrative Agent and the Lenders under the Existing Credit Agreement
as amended and restated hereby. Each Lender that is a party to the Existing
Credit Agreement hereby waives any notice requirement with respect to
prepayments of the loans under the Existing Credit Agreement or termination of
the commitments under the Existing Credit Agreement.
Section 13.22.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party


‑134‑

--------------------------------------------------------------------------------





becoming a party hereto by virtue of an Assignment and Assumption) acknowledges
that any liability of any EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 13.23.    Certain ERISA Matters    .
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrower or any other
Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving


‑135‑

--------------------------------------------------------------------------------





insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
Section 13.24.    Acknowledgment Regarding any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the


‑136‑

--------------------------------------------------------------------------------





regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.  Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.




‑137‑

--------------------------------------------------------------------------------






This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
“BORROWER”
ENVESTNET, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
“GUARANTORS”
ENVESTNET PORTFOLIO SOLUTIONS, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
TAMARAC INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
PRIMA CAPITAL HOLDING, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    


PMC INTERNATIONAL, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





ENVESTNET ASSET MANAGEMENT, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
NETASSETMANAGEMENT, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
PORTFOLIO MANAGEMENT CONSULTANTS, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
OLTIS SOFTWARE LLC
By ___________________________________     
Name _______________________________
Title _______________________________    
ENVESTNET HOLDINGS, LLC
By ___________________________________     
Name _______________________________
Title _______________________________    
ENVESTNET FINANCIAL TECHNOLOGIES, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





YODLEE, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
FOLIO DYNAMICS HOLDINGS, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    


FOLIO DYNAMICS INC.
By ___________________________________     
Name _______________________________
Title _______________________________    


M3FN, LLC
By ___________________________________     
Name _______________________________
Title _______________________________    


FDX ADVISORS INC.



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





By ___________________________________     
Name _______________________________
Title _______________________________    
MONEYGUIDE, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
    


ENVESTNET RETIREMENT SOLUTIONS, LLC
By ___________________________________     
Name _______________________________
Title _______________________________    
QRG CAPITAL MANAGEMENT, INC.
By ___________________________________     
Name _______________________________
Title _______________________________    
    





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






Accepted and agreed to.
BANK OF MONTREAL, as Administrative Agent
By ___________________________________     
Name _______________________________
Title _______________________________
BMO HARRIS BANK N.A., as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





SILICON VALLEY BANK, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A., as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    






[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





ASSOCIATED BANK, N.A., as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    






[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    






[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    






[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A., as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    










[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





FIRST BANK, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    






[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





STIFEL BANK & TRUST, as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    






[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By ___________________________________     
Name _______________________________
Title _______________________________
    
    










[Signature Page to Second Amended and Restated Credit Agreement]